 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEnterprise Products Company and Teamsters Alliedand Industrial Workers, Local No. 258. Cases15-CA-6518, 15-CA-6560, 15-CA-6560-2,15-CA-6780, 15-CA-7038, 15-CA-7086 and15-RC-6140December 1, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn July 22, 1981, Administrative Law JudgeJennie M. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed limited cross-exceptions, and the GeneralCounsel and the Charging Party each filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record' and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings,2and conclusions of the Adminis-trative Law Judge and to adopt her recommendedOrder, as modified herein.3The Administrative Law Judge inadvertentlyfailed to rule on the Union's objections in the rep-resentation case to the Employer's preelection con-duct. As said conduct involved the same activitiesas the Employer's unfair labor practices in thecomplaint case, the Union's objections are herebysustained and we shall order that the election heldon August 26, 1977, in Case 15-RC-6140 be setaside and that the petition be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-' In the absence of exceptions thereto, we hereby grant the OeneralCounsel's motion to correct the record.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Product"Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings. We also find totally without merit Respondent's allegations of biasand prejudice on the part of the Administrative Law Judge.3 The Administrative Law Judge inadvertently omitted from her rec-ommended Order and notice a cease-and-desist provision regarding Re-spondent's unlawful discharge and layoff of a number of employees. Shealso inadvertently included a narrow rather than a broad order in thenotice. We shall therefore make the appropriate changes herein. We shallalso add an expunction remedy.We find merit in Respondent's contention that the posting of the noticeshould not extend to the Eunice and Port Allen, Louisiana, terminalswhich are not involved in the instant proceeding. We shall so provide.265 NLRB No. 83lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Enterprise Products Company, Petal, Mississippi,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraphs l(c) and (d)and reletter the subsequent paragraphs accordingly:"(c) Discharging employees because they engagein union activities."(d) Laying off employees temporarily, makingthe layoffs permanent, and failing and refusing torecall laid-off employees because they engage inunion activities."2. Insert the following as new paragraph 2(b)and reletter the following paragraphs accordingly:"(b) Expunge from its records any reference tothe discharge of employees James J. Thomas,James T. Rouse, Lowell Mayfield, and DennisThornhill and notify them in writing that this hasbeen done and that evidence of this unlawful con-duct will not be used as a basis for future disciplineagainst them."3. Delete from new paragraph 2(e) the phrase,"Post at its Petal, Eunice and Port Allen termi-nals," and substitute therefor the phrase, "Post atits Petal, Mississippi, terminal."4. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election heldon August 26, 1977, in Case 15-RC-6140 be setaside and that the petition be dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.544 ENTERPRISE PRODUCTS COMPANYWE WILL NOT do anything that interfereswith, restrains, or coerces our employees withrespect to these rights. More specifically:WE WILL NOT discourage assistance to ormembership in Teamsters Allied and IndustrialWorkers, Local No. 258, or any other labororganization, by discharging, laying off, orotherwise discriminating against any employeewith respect to hire, tenure, or any term orcondition of employment because of their exer-cise of the above rights.WE WILL NOT interfere with employees' ef-forts to seek redress under the law by dis-charging them for providing information tothe Board.WE WILL NOT discharge employees becausethey engage in union activities.WE WILL NOT lay off employees temporar-ily, make their layoffs permanent, and fail andrefuse to recall laid-off employees becausethey engage in union activities.WE WILL NOT interrogate our employeesconcerning their own and the union activitiesof other employees; give the impression thattheir union activities are under surveillance;solicit grievances; threaten to close the facility,to move the terminal, to move the trucks out,to withhold planned benefits or improvements;threaten them with less favorable working re-lationships and threaten not to bargain withthe selected representative; solicit employeesto report on the union activities of other em-ployees; promise benefits; maintain in effectand enforce an unlawfully broad rule whichrestricts communication concerning union ac-tivity; or state that laid-off employees will notbe recalled until union activity ceases.WE WILL NOT refuse to recognize and bar-gain with the above-mentioned Union as theexclusive representative of our employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section7 of the Act.WE WILL offer James J. Thomas, Dan Bick-ham, Jack Blackburn, Paul Blackburn, DanielCarter, Abner Davis, Charlie Daw, MauriceDickens, Steve Diem, Tommy Holden, H.Dale Purvis, Billy Reid, Ray Williams, BoydDavis, Joe Faggard, Joe Shows, Howard Ste-vens, James T. Rouse, Lowell Mayfield, andDennis Thornhill immediate and full reinstate-ment to their former jobs or, if those positionsno longer exist, to substantially equivalent po-sitions without prejudice to their seniority orother privileges previously enjoyed, and WEWILL make them whole for any loss in paythey may have suffered, with interest.WE WILL expunge from our records any ref-erence to the discharge of employees James J.Thomas, James T. Rouse, Lowell Mayfield,and Dennis Thornhill and notify them in writ-ing that we have done so and that evidence ofour unlawful conduct will not be used as abasis for future discipline against them.WE WILL recognize and, upon request, bar-gain with Teamsters Allied and IndustrialWorkers, Local No. 258, as the exclusive rep-resentative of our employees with respect towages, hours, and other terms and conditionsof employment; and, if an understanding isreached, embody such understanding in asigned agreement. The appropriate bargainingunit is:All truckdrivers, dispatchers, operators andmechanics at the Employer's Petal, Missis-sippi, facility excluding all office clerical em-ployees, professional employees, salesmen,watchmen and/or guards and supervisors asdefined in the Act, as amended.ENTERPRISE PRODUCTS COMPANYDECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: Upondue notice this consolidated proceeding under Sections 9and 10(b) of the National Labor Relations Act, asamended (29 U.S.C. 151, et seq.) hereinafter referred toas the Act, was heard before me at Hattiesburg, Missis-sippi, on various dates between August 14, 1978, andMarch 15, 1979.The initial charge was filed on July 5, 1977, followingthe filing with the Board by the Union of a petition onJuly 1, 1977,' seeking representation of a unit of employ-ees located at Respondent's Petal, Mississippi, facility.The initial complaint alleging violations of Section8(aXl) and (3) was issued by the Regional Director forRegion 15 on August 22. Thereafter, additional chargeswere filed alleging further violations of those sections ofthe Act. A complaint covering such charges and anorder directing a hearing on objections and challengesrelated to an election conducted on August 26, 1977,were consolidated with the initial complaint. Chargesand a complaint alleging violations of Section 8(a)(1) and(5) resulted in a further amended consolidated complainton March 22, 1978, followed by further charges andcomplaints of violations of Section 8(aXI), (3), and (4)based on events occurring while the hearing was in proc-ess. On appropriate motion and without objection theselatter complaints were consolidated with the complaintI All dates are in 1977 unless otherwise indicated.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderlying the ongoing hearing. Appropriate and timelyanswers denying the various allegations were duly filedwith respect to each complaint and amended complaint.All resumptions and adjournments of the hearing wereby agreement of the parties. Representatives of all partiesentered appearances and those of Respondent and theGeneral Counsel were present and participated through-out the hearing. Thereafter, both Respondent and theGeneral Counsel filed briefs.Based on the entire record, including my observationof witnesses,2and after due consideration of briefs, Imake the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONRespondent, with headquarters in Houston, Texas, isnow and has been at all times material herein a Texascorporation engaged in the storage, marketing, and dis-tribution of liquid petroleum gases at its Petal, Mississip-pi, terminal, the only facility involved herein. During the12 months preceding the issuance of the complaint, aperiod representative of all times material herein, Re-spondent purchased supplies and materials valued inexcess of $50,000 which were shipped directly to it frompoints located outside the State of Mississippi. Duringthe same period of time Respondent sold productsvalued in excess of $50,000 which were shipped directlyby it to points located outside the State of Mississippi.Respondent admits and I find that it is now and has beenat all times material herein an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONRespondent admits and I find that Teamsters Alliedand Industrial Workers, Local No. 258, herein called the2 The findings of fact set forth herein are based on the testimony that Ihave credited on the basis of lack of contradiction, corroboration, con-sistency, inherent probability, and demeanor. In thus evaluating testimonyI was ever mindful of the fact that Ashton Thomas, who was involved asan official of Respondent in many of the incidents involved in this case, isnow deceased. I do believe, however, that the Board's criteria (UnitedAircraft Corporation (Pratt 4 Whitney Division), 192 NLRB 382 (1971);Linde Air Products Co., 86 NLRB 1333 (1949)) in such situations mayproperly be less stringently applied where, as here, the onset of his finalillness took place after the General Counsel had presented his witnesses,and after Thomas admittedly was, for a period of time, in the courtroomready to testify as soon as another of Respondent's witnesses had testi-fied. Clearly by that time Respondent knew what his testimony would be.Yet there is no indication that any efforts were made to preserve his testi-mony. Fortunately most of the events in which he was involved occurredin the presence of witnesses. Testimony which I have not credited hasnot been set forth in detail, nor have I deemed it necessary to explicateeach variation or specific inconsistency appearing in the testimony. Ihave, however, carefully considered the testimony of all witnesses, in-cluding those whose testimony I neither accept nor refer to. To theextent that I have credited any witness only in part, reliance is placedupon acceptance of the fact that human perception of situations andevents is subjective and/or colored by suggestion imposed upon a predis-position and, making allowance for this, it is not uncommon to believesome but not all of a witness' testimony. In evaluating credibility, I haverelied on demeanor, not only while on the stand, but also while under myobservation in the courtroom. I have also considered the employmentstatus of witnesses at the time of the testimony. See Gold Standard Enter-prises, Inc., 234 NLRB 618, 619 (1978).Union, is now, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1. Whether Respondent violated Section 8(a)(1) of theAct by: (a) Engaging in surveillance of employees' unionactivities; (b) giving the impression of surveillance; (c)interrogation of employees concerning the union interestand activities of themselves, and other employees; (d)threatening terminal closing and removal of the trucks;(e) soliciting grievances and threatening to withholdplanned improvements; and (f) threatening not to bargainin good faith.2. Whether Respondent violated Section 8(a)(3) and(1) by its discharge of James J. Thomas?3. Whether Respondent violated Section 8(a)(1) of theAct by maintaining an overly broad rule imposing uponemployees an unlawful restriction upon employees' Sec-tion 7 rights.4. Whether in enforcing this rule, by discharging threeemployees it suspected of supplying information relatingto employee work availability to the Union and thenceto the NLRB through a discharged employee, constitut-ed violations of Section 8(a)(3) and (1) of the Act.5. Whether the conduct referred to in paragraph 4,above, based on information, interrogatories of employ-ees, and testimony presented during the course of thishearing constituted violations of Section 8(a)(4) of theAct.6. Whether the layoffs of transport drivers on July 18,and August 8, 1977, were motivated by the union activi-ty among the drivers at the terminal and therefore viola-tions of Section 8(a)(3) and (1) of the Act.7. Whether Respondent changed these layoffs fromtemporary to permanent, and, if so, whether it did so andthereafter failed and refused to recall for unlawful rea-sons in violation of Section 8(a)(3) and (1) of the Act.8. Whether Respondent violated Section 8(a)(5) by un-lawfully refusing to bargain with the representative of amajority of the employees in an appropriate unit, andwhether the 8(a)(5) allegation was timely under Section10(b) of the Act.9. Whether a Gissel remedy (395 U.S. 575 (1969)), isappropriate.10. Whether reinstatement of certain employees shouldbe denied.B. Respondent's OperationRespondent owns plants capable of processing liquidpetroleum gases and pipelines capable of transportingliquid petroleum products. For the conduct of its trans-porting business Respondent, together with its whollyowned affiliates, operates storage, marketing, and distri-bution equipment and facilities for natural gas liquids andrefined products which it transports primarily through-out Texas and neighboring States, servicing concentrateddelivery points for the dense refinery areas of Beaumontand Port Arthur, Texas, and Lake Charles, Louisiana.546 ENTERPRISE PRODUCTS COMPANYAmong others it has terminals at Eunice, Port Allen, andArcadia, Louisiana, and at Petal, Mississippi. At two ofthese terminals, Arcadia and Petal, Respondent has un-derground storage wells. These wells are located in natu-ral salt domes into which the petroleum gas product isinjected. Respondent stores gases which it owns as wellas those owned by customers. Some types of petroleumgases can be mixed while others cannot be mixed. How-ever, the same well can be utilized to store productsowned by a customer along with that owned by Re-spondent.A well's capacity varies with the natural formationand the so-called capacity assigned each well is a geo-logical estimate. Additionally, a well may develop apocket or fault through which the injected gas mayescape and may become irretrievable. Nevertheless, salesand records are based on meter recordings of injectionsand similar readings on withdrawals into gas tank trans-port containers. In transporting petroleum gases, boththat owned by Respondent and that owned by custom-ers, Respondent utilizes, in addition to tank trucks, rail-road tank cars, ocean tankers, and pipelines.One of Respondent's customers has a refinery locatedat Purvis, Mississippi. This facility is a very large refin-ery known as the "Amerada-Hess" plant. Respondentoperated a truck terminal at Purvis, Mississippi, fromwhich it serviced this customer's plant. At that time Re-spondent was seeking property for storage which it lo-cated nearby Petal, Mississippi. Respondent also soughtand constructed appropriate service facilities. The Petalfacility, with a present total of nine salt dome wells uti-lized for the storage of propane and commercial butaneproducts, and a truck terminal with tank docks and tankcar racks and pumps, as well as a railroad siding, wasopened in mid-1972. The Petal, Mississippi, terminalbegan servicing the Amerada-Hess facility from Petal,Mississippi, in October or November 1972.Truckdrivers attached to the Petal terminal are dis-patched to deliver and/or pick up for redelivery, pro-pane, iso-butane, and normal and commercial butane, allof which products are flammable and explosive, requir-ing strict adherence to safety considerations. The areaserved by the Petal terminal includes locations in Missis-sippi, Louisiana, Alabama, and Texas. At the time of theevents herein there were a total of 47 employees, 29 ofwhom were transport tank-truck drivers.Homer Farrell was the Petal terminal manager. FredPage was his assistant. The dispatcher was Doug John-son, who had assistants, Mike Pickering and T. J. Smith.The repair shop located on the premises was under thesupervision of Shop Foreman Jim Parker. The terminaloperations were also scrutinized by company headquar-ters in Houston, not only by telephone and written re-ports, but also by visiting officials with authority overvarious aspects of the operation.C. Safety ConcernsAs part of a report at the end of each trip a driver fillsout what is called a "work order" in which he notes anyequipment defects observed. Additionally, as a matter ofpractice, the drivers verbally registered specific com-plaints relating to the malfunctioning of their equipmentto a mechanic or to Shop Foreman Parker. They werealso vocal regarding those complaints to fellow driversas well as to the dispatcher, to Terminal Manager Far-rell, and at safety meetings conducted roughly quarterly.Apparently complaints of inadequate maintenance ofequipment had persisted for several years.Department of Transportation regulations require op-erable speedometers and tachometers. Alvin Setliff, themechanic for 8 years, recalled receiving complaints fromdrivers about inoperable speedometers and tachometersas well as the need for brake adjustments, missingshocks, which is considered an unsafe condition, and ofdefective door latches which he testified could cause anaccident.On June 28, Terminal Manager Farrell conducted asafety meeting in a public restaurant at which the speak-er was the company safety director from the Houston,Texas, home office. Drivers were required to attend. Inresponse to the specific complaints by the regular driverof truck 2629, who asked whether he could get theshocks, speedometer, tachometer, and spring shackles ofhis truck repaired, Farrell told him he did not need tohave a shock on the truck; he could take the other oneoff.4After hearing other drivers complain about the con-ditions of their trucks, Farrell announced that the truckswould be upgraded but that it would take some time todo so.D. The Concerted and Union ActivityDrivers' complaints about the condition of their equip-ment which had become quite numerous began to con-geal when, on June 26, James J. Thomas, following theincident of June 25, set forth, infra, and driver JamesRouse were discussing the conditions of Respondent'sequipment. They decided that the drivers needed help ingetting their equipment upgraded and that the best ap-proach would be to organize. Thomas contacted GeorgeE. Lee, senior business agent of the Charging Party.Three of Respondent's drivers, Thomas, Lowell May-field, and Paul Blackburn met with Lee at the union hallon the evening of June 27, where they informed Lee oftheir immediate concerns about unsafe equipment, otherworking conditions, and a lack of time off, and complet-ed and signed applications for membership and authori-s Testimony detailing apecific complaints registered during the monthof June and prior to the safety meeting include those of driver James J.Thomas, relating to a missing shock, inoperable speedometer and tacho-meter, and a defective door latch on truck 2629, sl1 involved in an inci-dent occurring on June 25, 6nd detailed later herein; driver WilliamBounds' complaints about defective breaks and speedometer and tacho-meter; driver Daniel Carter's complaints about a worn spring shackle, acondition which he had entered on his trip report work order on eachtrip for over 6 weeks without effective response despite the fact that hespoke to Shop Foreman Parker, within a week of the safety meeting;driver H. Dale Purvis who bhad to make verbal complaints to the shopforeman several times concerning defective breaks on his truck; driverBoyd Davis who registered a complaint concerning malfunction of the"fifth wheel" and "bad jaws" made to both Shop Foreman Parker andTerminal Manager Farrell in June and who also encountered problemswith the door on truck 2629, driver Billy Rose who on June 17 told Ter-minal Manager Farrell that truck 2604 was unsafe.4 Farrell recalled jokingly stating they would just take the other shockoff the truck and not have to worry sbout that item, then promising tomake the repair requested. It was repaired the next day.547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDzation cards for the Union. The three drivers took asupply of blank cards with them for the purpose of solic-iting signatures of fellow employees. Thomas solicitedsignatures of several drivers.Later it was arranged to hold a meeting of Respond-ent's employees at the union hall the next evening, June28, after the safety meeting. Thomas called four or fivedrivers and asked them to spread the word of the meet-ing to other employees, and participated in doing so inthe parking lot after the safety meeting was over. WhileThomas and other drivers were thus engaged in invitingother employees to the union hall, Terminal ManagerFarrell was present near the doorway to the restaurantlooking in their direction. Thomas fixed the distance be-tween Farrell and the employees' activity as varyingfrom 5 to 35 feet away. In speaking with other employ-ees about the union meeting, Thomas testified that heused his normal speaking voice. Farrell admitted that hewas in the area of the restaurant door after the meetingas employees were leaving. He estimated that this wasfor about 5 minutes' duration, 3 of which were occupiedin helping load the projector and other equipment intothe safety director's car. Farrell also admitted that hesaw two or three groups of employees standing aroundtheir cars talking before leaving the parking lot. Howev-er, Farrell fixes the distance as between 40 and 45 feet,and claims that he did not hear any discussion among theemployees of going to a union meeting that night.The General Counsel urges this conduct as unlawfulsurveillance. Although admittedly two-fifths of the timeFarrell spent standing by the door was attributed solelyto observing various groups of employees, I am reluctantto find that it constituted unlawful surveillance. It wouldseem, in the circumstances, that a certain purpose or vo-lition is missing. There is no indication that Farrell hadany prior inkling of employee Section 7 activity. He wasoutside the door of the restaurant tending to normal busi-ness. That in the process he fortuitously observed em-ployees congregating in groups before they drove awayand delayed a couple of minutes falls short, I believe, ofunlawful surveillance. However, this does not forecloseany implication that in those few minutes he gainedknowledge of the budding union activity of his employ-ees.On June 28 20 drivers attended the union meeting.Thomas continued soliciting signatures on authorizationcards from that date through July 1, obtaining three sig-natures on June 29 and two on July 1.E. Early 8(a)(1) ConductBetween 4 and 5 p.m. on June 30, Alvin Setliff, a me-chanic, was showing Farrell a broken truck seat. Setlifftold Farrell he was in a quandary whether or not to signa union card. Farrell stated he could not tell Setliff whatto do, then added that "a lot of these boys I had confi-dence in have let me down. I've been working hardtrying to get days off and better working conditions."Farrell placed this conversation as occurring afterThomas' discharge and denied the latter comment. Icredit Setliff.Farrell's statement carried a clear implication that hewas aware of who among the employees had alreadysigned union authorization cards. His statement not onlytends to interfere with Section 7 rights of employees inviolation of Section 8(a)(1) of the Act, but also stands asevidence of Respondent's particular knowledge of theidentity of those who supported the Union at that time.5Sometime between the June 28 safety meeting and theforegoing conversation, driver Steve Diem was calledinto the office by Farrell and interrogated as to anyknowledge he might have of employees passing outunion cards. Although Diem denied any knowledge ofsuch activity, Farrell proceeded to inform Diem that hehad heard about the union organizing and this wouldbring about the same thing that happened in 1972 atwhich time Diem "had been a victim of circumstances."Farrell said he did not want Diem to become a victimagain and instructed Diem to "go out and tell the driverswhat happened" in 1972; that Enterprise would not gounion and would move the trucks out before it did.6Far-rell admitted knowing about the union activity beforetalking to Diem but fixed the time of the conversation asafter Jerry Thomas' discharge. He generally denied thecontent of the conversation as related by Diem. I do notcredit Farrell's denial and find that Respondent therebyviolated Section 8(a)(1), not only by interrogating an em-ployee and threatening to close the terminal rather thanaccept a union but also by directing a senior employee tocarry that threat to other employees.When driver Dan Bichman returned to the terminal onJuly 1, he found a note in his box stating that AshtonThomas wanted to speak with him. The following morn-ing, July 2, between 8 and 8:30 a.m., Bickham met withAshton Thomas in Farrell's office. Ashton Thomas toldBickham the Company had been good to him, and askedwhy he had not come forward and told any company of-ficial about the union activity. Bickham responded thathe lacked information as to who started the Union andwho or how many employees were involved. The inter-view is clearly unlawful interrogation violative of Sec-tion 8(a)(1) of the Act. Such interrogation along with theimplication that continuation of "being good to an em-ployee" is conditioned upon his becoming an informer6 See Pilgrim Food Inc., 234 NLRB 136 (1978).6 With respect to events in 1972, Diem recalled that he worked forFarrell at Respondent's terminal at Purvis, Mississippi, when a unionagent began an organizing drive. At that time Farrell called him into theoffice and told him the Company would not go union and would find away to break it up. Farrell requested Diem to sign a union card andreport to Farrell on the union activities of other employees. Diem accom-modated Farrell as requested. During that union drive a company officialheld a meeting in which drivers were informed that Respondent wouldmove the trucks out before it would have a union. Thereafter, the termi-nal was closed; the trucks were moved to other terminals; and the driverswere disbursed by transfer to various other existing terminals, on theCompany's representation of a lack of need for the Purvis terminal be-cause of the status of the Amerada-Hess contract. Diem was sent to theHouston, Texas, facility. It appears that the Purvis truck terminal was es-tablished in February 1972 on property of Broom Construction Compa-ny. Construction of the Petal storage facility had been underway since1971 and began pumping in June 1972. The Purvis terminal was closed inSeptember 1972 and Farrell became the Petal terminal manager. WhenDiem returned to the area in mid-1973, Respondent's trucks were stillservicing the Amerada-Hess facility. Unfair labor practice charges and apetition related to the Purvis terminal were withdrawn in late August1972.548 ENTERPRISE PRODUCTS COMPANYalso constitutes an implied threat violative of Section8(aXl) of the Act.Shortly after the interview with Bickham, AshtonThomas summoned driver Dennis Thornhill into Far-rell's office. Ashton Thomas told Thornhill that Farrellhad informed him of Thornhill's indication that he wasthinking of leaving the Company's employ. Thornhill re-plied he had decided to remain. Ashton Thomas askedThornhill for his reason for considering resignation andwas told of dissatisfaction with the safety of the equip-ment in light of the dangerous product handled, theproblems drivers had with the mechanic shop, and thefact that drivers were bound to company duty 24 hours aday, 7 days a week. Ashton Thomas addressed himself tothe safety problem. He acknowledged the need for alarger and more efficient repair shop. He related whatsteps had been attempted to establish a larger repair shopand of the Company's efforts to hire more mechanics. Hethen informed Thornhill that "this stuff that has comeup-all it's going to do is make the company mad andthey ain't going to do a damn thing." Then AshtonThomas said, "I'm not allowed to ask any questions, butI'll be willing to listen to anything you have to tell me."When Thornhill made no response, Ashton Thomas said,"This could turn out like it did a few years ago inPurvis, Mississippi."Although making inquiries about employees' dissatis-factions is not unlawful, standing alone, when it is donein the context of a union organizing campaign of whichthe Employer has knowledge and is accompanied by as-surances that methods of rectification of the problemsare under consideration or active study, it becomes un-lawful interference by solicitation of grievances and con-veying an implied promise to better working conditionsin order to remove any reason for union representation.The same is true where information concerning plans toimprove working conditions is accompanied by a threatto drop such plans if the employees persist in their unionactivity. This interview, following on the heels of directinterrogation of another employee concerning the unionactivity of employees, leaves no doubt of Respondent'sknowledge of employee union activity going at that time.In the context in which it occurred, I find that the word"this" as used in the phrase, "this stuff that has come up"and in "this could turn out like it did a few years ago inPurvis,"7had reference to employee union activity. Ac-cordingly, I find in this interview of Thornhill byAshton Thomas an unlawful solicitation of grievances,promise of benefit, an unlawful threat to withhold suchbenefit, and a threat to close the terminal, all dependingupon the employees' response to union organization, andeach of which are violative of Section 8(aXl) of the Act.F. Employer KnowledgeIt is unnecessary to determine at precisely whatmoment responsible officials of Respondent came uponthe knowledge that employees were engaging in concert-ed activity and that such activity included union activity.The fact that Thornhill wa not at that time aware of what had hap-pened at Purvis does not remove the threat. Stated in the fashion that itwas, Ashton Thomas could anticipate that Thornhill would take the trou-ble to find out what had happened.Admittedly, Farrell had obtained such knowledge beforehe unlawfully interrogated employee Diem, threatenedthat Respondent would close the terminal before itwould accept a union, and propositioned Diem to go outand convey this warning to other drivers. Such attemptsat unlawful interference with employees' Section 7 rightswas repeated as late as 5 p.m. on June 30, and picked upby Ashton Thomas upon his arrival at the terminal onJuly 18 as evidenced by his leaving a note on that datefor driver Bickham to see him, which note initiatedAshton Thomas' unlawful interrogation of Bickham.Thus, whether or not Farrell learned of the employeeunion activity from observing employees in the parkinglot on the evening of June 28, after the safety meeting, itis clear that he gained that information shortly thereafterand proceeded immediately upon a course of unlawfulinterference, restraint, and coercion.G. The Discharge of James J. ThomasJames J. Thomas, otherwise known as Jerry, was adriver attached to the Petal terminal from October 9,1973, until his discharge on July 2, 1977. Thomas was re-garded as a good driver and during his entire period ofemployment with Respondent Thomas was never the re-cipient of any disciplinary action. On the contrary, withthe exception of one calendar quarter during his employ-ment, he regularly received a bonus for accident-freedriving performance from Respondent. Additionally, theNational Truckers Association awarded Thomas I-, 2-,and 3-year pins in honor of his safety record. Thomas en-countered health problems in November 1976 involvinga kidney stone operation and a subsequent heart attack.Consequently between that date and the end of April1977, Thomas worked only a few days.The truck regularly assigned to Thomas was truck2652. At 4 a.m. on June 25, Thomas was dispatched toToca, Louisiana, and returned to the Petal terminal at orabout 11:30 a.m. After lunch Thomas was dispatched toChalmette, Louisiana, but was only about 7 miles fromthe Petal terminal when the truck developed a very badvibration. Thomas reported the problem to dispatcherJohnson and attempted to bring the truck back to theterminal, but the truck's universal joint fell out. ShopForeman Jim Parker and mechanics Heider and Boundsarrived at the location to work on the truck. Thomasstood by the highway while the mechanics performedthe emergency repairs and, at the direction of the shopforeman, then brought the truck back to the terminalshop, arriving at or about 3:15 p.m.Upon his arrival and report that the shop could notrepair his truck until the following day Thomas was di-rected by dispatcher Johnson to use another truck tocomplete the Chalmette dispatch. Having been on dutyfor nearly 12 hours and much of this time under stress,Thomas informed Johnson that he really did not feel likecompleting the dispatch as he had a headache fromstanding in the heat outside the road and was tired, dirty,' The hour of Ashton Thomas' arrival at the terminal is not fixed, noris the precise time of the filing of the petition for representation filed bythe Union on that date or notice thereof to Respondent fixed by therecord.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand greasy. Johnson stated that this was his last dispatchof the day and he would appreciate it if Thomas couldgo. Thomas agreed stating that since he had been off sickfor quite a time he needed the money and would take thedispatch.Thomas proceeded to make the pretrip inspection ontruck 2629 which was assigned for completion of the dis-patch and departed at or about 3:30 p.m. To leave theterminal it was necessary to cross the railroad tracks thatservice the terminal. As Thomas did so, the door on thepassenger side of truck 2629 flew open. After clearingthe tracks Thomas stopped the truck, walked around tothe other side, and slammed the door closed. About aquarter of a mile further the truck hit a small pothole inthe road and the door flew open again. Thomas stoppedthe truck and again shut the door, which procedurebecame necessary twice more in the next 3-1/2 miles.Several miles further from the terminal Thomas wasforced to stop and get out of the truck to close the dooragain. At this time he noticed that the right front shockwas missing from the truck.9Thomas had also noticedduring these few miles that the tachometer and thespeedometer on the truck instrument panel were not op-erating. Thomas concluded that the truck was unsafe tooperate. He tied the door shut with a rag and returned tothe terminal.Upon arrival at the terminal Thomas informed me-chanic Heider of the missing shock and told him of theproblems encountered with the door and of the other de-fects in the truck. Heider informed Thomas that therewere no shocks available to install on the truck. AsThomas walked toward the dispatch office he heard thetruck door slam. In the dispatch office Thomas informeddispatcher Johnson of the defects encountered with truck2629 and advised Johnson that the truck was unsafe todrive. Johnson accused Thomas of not wanting to takethe dispatch, asserting that no one else had complainedabout that truck. At this point mechanic Heider enteredthe dispatch office and stated to Thomas that the truckwas ready. Thomas informed Heider, "You can't fix atruck by just slamming a door," and reiterated to John-son that the truck was unsafe. Thomas then placed thedispatch papers on the desk, saying he was going homeand would "see Johnson tomorrow," then departed.Later that day according to Farrell'°Johnson reportedthe incident to Farrell who told Johnson to tell the as-sistant dispatcher not to send Thomas out until Farrellhad a talk with Thomas.The next day, Sunday, June 26, at or about 10 a.m.,Thomas called dispatcher Johnson to inquire whether hisregularly assigned truck was ready. Johnson replied itwas not but should be back at the terminal between I* A driver with over 6 years' experience, Thomas testified that a miss-ing shock on one side could cause the truck to lean more than normal oncurves with the effect that the liquid in the tank would run up the sideand, if the liquid ran up just a fraction too high, it would cause the tankand the truck to roll over. Thomas testified that he was not familiar withthat truck, therefore, he would be unable to judge when he was near thatdanger point. Farrell testified that removing both shocks would not bedangerous but would merely make the ride much rougher.'0 Johnson did not testify. Driver Dennis Thornhill substantially cor-roborated the foregoing exchange. Additional comments related byThornhill admittedly were not within the hearing of Thomas.and 2 p.m. At 2 o'clock Thomas called again and, learn-ing that his regular truck was ready, inquired what thedestination of his next dispatch would be. Johnson in-formed Thomas that he had reported the incident of theprevious day to Terminal Manager Farrell and thatThomas probably would be going "nowhere," that Far-rell would give him a week off. Thomas told Johnson hewould report the following morning to speak with Far-rell.It was after this conversation that Thomas spoke withdriver James Russ about the condition of Respondent'sequipment that they were required to use, which culmi-nated in a decision by employees to contact the Union. Itwas Thomas who contacted George Lee, the businessagent for the Union, and then contacted fellow employ-ees to accompany him at an appointment with Lee onJune 27, to discuss their situation and an organizing plan.After the employees had spoken to the union representa-tive on June 27, Thomas proceeded to the terminal tospeak with Farrell.At the terminal on Monday morning, Thomas relatedto Farrell and Fred Page, assistant terminal manager(who did not testify), the events of June 25 and the prob-lems he had encountered. Farrell stated that he thoughtThomas had quit, because in the trucking business whena driver refuses a dispatch it was an automatic quit.Thomas denied that he had quit but instead had ex-pressed to Johnson his intent to return to work the fol-lowing day and, therefore, had made it clear he was notquitting. Thomas restated to Farrell in more detail all thecircumstances that had transpired on June 25. He empha-sized that he did not refuse the dispatch, nor did herefuse to drive the truck but rather in accepting the dis-patch and the substitute truck he had encountered unsafeconditions and had to return to the terminal. Farrellstated that he would consider the circumstances andinform Thomas later of his decision. Farrell did considerthe circumstances, and decided to put Thomas back towork. The next day, June 28, Farrell so advised the dis-patcher and phoned Thomas, instructing him to bepresent at the safety meeting to be conducted by thecompany safety director from the Houston headquartersat 7 p.m. that night and to be prepared to take a dispatchafter the meeting. Thomas did attend the meeting andwas thereafter dispatched. He was also dispatched onJune 29 and 30 and July 1.Homer Farrell testified that when he reported theJerry Thomas incident and his decision to put Thomasback on dispatch to Ashton Thomas, Respondent's assist-ant to the vice president of operations, on July 1, AshtonThomas stated that Farrell had mishandled the situationand should not have put Jerry Thomas back to work. Heasked where Jerry Thomas was at that time and was in-formed that Jerry Thomas was on a trip and would notreturn to the terminal until early the next day. AshtonThomas told Farrell he was overruling Farrell's decisionand would terminate Jerry Thomas.While at home at approximately 2 p.m. on July 2,Jerry Thomas received a telephone call from the termi-nal in which Ashton Thomas informed Jerry Thomasthat he was overruling Farrell's decision and that Jerry550 ENTERPRISE PRODUCTS COMPANYThomas was fired for "refusing to drive a truck," on Sat-urday, June 25. Jerry Thomas protested he had not re-fused a dispatch, and requested permission to come tothe terminal and talk to Ashton Thomas about the inci-dent. Ashton Thomas refused to meet with JerryThomas, declaring that the decision had been made "andit stood." Jerry Thomas reminded Ashton Thomas of hisdriving and employment record but Ashton Thomas re-sponded that he was following "Company policy."To support the assertion that Thomas' discharge com-ported with "Company policy," Respondent offered theemployment termination records of 52 transport drivers,other than Thomas, covering the terminals of Respond-ent and two of its wholly owned subsidiaries over aperiod of 8 years. Specific notations made on theserecords are inadequate to determine the comparability ofthe circumstances to those of Thomas. " On only one,that of driver Ronald Clark, is there an indication thattruck safety was involved. His was listed as a resigna-tion. On the termination report it is stated that the driver"said truck was not safe to drive... [named individualsincluding designated supervisor] took truck out on roadtest. They all said truck was ok. Driver would not takethe trip." No such road test was made pursuant to thesafety protest of Thomas. Indeed, there is verificationrather than contradiction on the record that the variousdefects complained of did exist and that before his dis-charge, after the safety meeting, the needed repairs weremade at the request of the regular driver of truck 2629voiced by him at that meeting. Additionally, the officialrecord of Thomas' dismissal makes no mention of thetruck or of the fact that part of the dispatch was com-pleted by Thomas and that two attempts to complete theassignment were aborted-first by equipment breakdown,then by the return of assertedly unsafe equipment. In-stead, Thomas' termination merely recites "Refused atrip." Thus, it is clear that the termination documentsthemselves are not an adequate reflection of the circum-stances in each case from which one may discern supportfor a claimed "Company policy" of automatic termina-tion with no rehire for refusal of a dispatch. 12To overcome this inadequacy, Homer Farrell detailedthe circumstances of such terminations in which he per-sonally was involved. According to his testimony, twowere clear refusals of the dispatch because the driver in-volved would not drive the particular make of trucksolely on personal preference even when given the alter-native of discharge by Farrell. The other one was a re-fusal to accept dispatch to a particular city merely be-11 Thee records show that 17 were recorded as resigation 10 re-flect that the driver did not show up at work or call; 5 indicate that hewould not haul the particular product; in 8 he would not drive the partic-ular make of truck or would not drive a truck other than the one regular-ly assigned to him; 5 driven refused to take local hauls at the lesser payrate; and I driver returned from temporary duty at another terminalwithout permission.I" Additionally it is noted that while many of the termination paperssubmitted recommend against rehire, a large number fail to make any rec-ommendation in this respect; one inserted "possibly," one stated "yes,"and one stated, "I might reconsider hiring him after a few months, if Ineed a driver real bad"-this for a driver who refused to drive a particu-lar make truck which he claimed was a rough ride. All were approvedby an official of the home office of Respondent. Thus, any implication ofa strict company policy against rehire is negated.cause the driver stated he did not want to go to that cityand continued to refuse in the face of Farrell's stated al-ternative of discharge. Testimony by other drivers citedincidents during this period of time when they personallyhad refused to drive a truck that was unsafe or had in-formed Farrell that they would not drive a particulartruck again until certain repairs were made to brakes orwindshield wipers, etc., because of safety. Those driversinclude Tommy Holden, Billy Rose, and Mayfield.On the basis of the evidence presented, I conclude thatRespondent did not have an established company policyof discharging any driver who refused a dispatch, butrather considered the reasons therefor and the circum-stances in each incident. Further, it is clear that JerryThomas did not refuse a dispatch as such but rather re-fused to complete it with what he deemed to be me-chanically unsafe equipment, the defects of which arenot in dispute.Undoubtedly, this was also Farrell's conclusion whenhe, with authority to act on behalf of Respondent in thisregard, as he had done in the past, considered all the cir-cumstances surrounding the June 25 incident involvingJerry Thomas and decided to put Thomas back on fullduty. 1 sThere were no new developments or any undisclosedconsiderations related to the incident that came to lightafter Farrell's decision other than confirmation, verifica-tion, and rectification of the mechanical defects Thomashad complained of. In light of the holding that Farrellhad not acted in contradiction to any "established Com-pany policy" covering similar incidents warranting re-versal, as claimed, we are faced with the challenge ofdiscerning whether the real reason was grounded in anunlawful motive.The General Counsel points out that, although the cir-cumstances relating to Jerry Thomas' refusal to drivetruck 2629 had not changed, "the context in which theultimate discharge was effected had changed by theemergence of the Union." He urges that it was theadvent of the Union which motivated Respondent to re-consider Farrell's disposition of the Jerry Thomas inci-dent.Admittedly Farrell gained knowledge of union activityby employees between the evening of June 28, after hehad directed Jerry Thomas' dispatch, and before theafternoon of June 30. Also, admittedly, Farrell discussedthe June 25 incident involving Jerry Thomas withAshton Thomas when the latter arrived at the terminalon July I. Thus, before Jerry Thomas' discharge on July2, Respondent was fully aware of the union activity ofits employees. In view of other factors present, I deem itunnecessary to have specific proof of direct knowledgeby Respondent's officials of Jerry Thomas' role in seek-ing union representation. Rather, such knowledge maybe inferred from the following:" It is noted that Farrell testified he is in daily contact with officialsof Respondent in the Houston headquarters regarding the operation ofthe terminal and any problems that arise. Surely, if this incident and deci-sion were significant enough to report to Ashton Thomas when he ar-rived at the terminal on July I, and to warrant official reversal, it can bepresumed that Farrell discussed it with someone of authority in the Hous-ton headquarters before ordering Thomas' dispatch on June 28.551 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUp to the time of the events herein, Jerry Thomas hadan unblemished employment record. That Jerry Thomaswas the prime mover in contacting the Union and anactive solicitor for signed union authorization cards bothbefore and after the safety meeting, and before his dis-charge, is clear. He was also conspicuously one of theemployees active in the parking lot after the safety meet-ing, in full view and hearing distance of Farrell, recruit-ing fellow employees to go to the union hall for a meet-ing. Farrell indicated in his statement to Setliff on June30 that he was aware of who among the boys had signedunion cards. Jerry Thomas was one of the very first todo so. The fact that the incident for which Jerry Thomaswas assertedly discharged was the very incident whichgave initial impetus to the concerted activity which grewinto union activity does not deprive Jerry Thomas of theAct's protection in engaging in such activity. On thecontrary, where the incident designated as the cause fordischarge had been considered and excused before Re-spondent gained knowledge of union activity, therearises a need for a strong intervening consideration to ex-plain the reversal of that decision. The only interveningfactor is the union activity led by Thomas.The Petal terminal, at the time of the events herein,employed a total of 47 employees, 29 of whom weretransport drivers. The promptness with which Farrellbecame aware of the union activity after it started is in-dicative of the underlying validity of the small plant doc-trine."4 The precipitousness with which Farrell's deci-sion to excuse the Jerry Thomas incident was reversedby a visiting official (within a week after the union activ-ity began) gives rise to a strong inference that Respond-ent had knowledge of Thomas' leading role in union or-ganizing and he was in fact discharged for that reason.Having found that there was no fixed company policywhich required automatic discharge for the safety posi-tion which Jerry Thomas took on June 25, and observingthat no new factor arose relating to the incident whichwould cause reconsideration of the official dispositioninitially taken with respect to that incident and whichmight warrant an unprecedented reversal of the earlierdisposition, other than knowledge of the beginning ofunion activity, I conclude, in light of that general knowl-edge of union activity, the nature"' of the discharge, andthe applicability of the small plant doctrine, that Re-spondent had specific knowledge or information con-cerning Jerry Thomas' leading role in bringing in theUnion. 614 See, e.g., The Huntington Hospitl Inc, 229 NLRB 253, 256, fn. 14(1977).Ad I deem it significant that Ashton Thomas would not consider anyexplanation by Jerry Thomas or even consent to see him personally.If Respondent does not dispute the authority of the Board to take judi-cial notice of its own prior cases in appropriate circumstances. However,Respondent opposed the Oeneral Counl's motion to apply judicialnotice with respect to two prior proceedings on two grounds: (I) that theelapse of 1 and 8 years, respectively, made those cases too remote intime;, and (2) that the principals here involved had no authority to makepolicy in those cases, one of which involved an unrelated corporationwith whom aid principals wre then employed. In support of its remote-neo argument, Respondent relies on Imperial Bedding Company, 224NLRB 1560 (1976). As I find it unneceary to look for motive in back-round conduct, I find it unnecessary to dispose of Respondent's argu-ment.Accordingly, I find that the reason given for the dis-charge of Jerry Thomas was pretextual, and that his dis-charge was unlawful in violation of Section 8(a)3) and(1) of the Act.17H. Continued 8(a)(1) ConductOn the afternoon of July 3, when Bickham was return-ing from the terminal to his residence, he was followedby Ashton Thomas, who parked beside him. Thomasasked Bickham whether he knew anything else about theUnion. On Bickham's reply that he did not, Thomasdrove away. The fact that Thomas followed Bickhamhome from work to pose this question clearly removes itfrom the casual category of conduct. I find this conductto be coercive and therefore unlawful interrogation vio-lative of Section 8(aXl) of the Act.Two days later, in Farrell's office and presence,Ashton Thomas asked Diem what the drivers weresaying about Jerry Thomas' discharge. Diem stated hedid not know, then added that he had been approachedto sign a union card. Farrell asked Diem, "Who by?" butDiem declined to disclose the name of the employee. In-stead he asked Farrell what he should do about the card.Farrell told him not to sign; that the Company wouldknow who signed cards and who would be against thosewho did, adding the assertion that the Company wouldnot go Union-"they are going to move the trucks out."Farrell then attempted again to learn the identity of theemployee who had presented Diem with an authorizationcard, naming four employees, three of whom were thosewho initially contacted the Union.In view of the finding that Jerry Thomas' dischargewas because of his union activity, I find that interroga-tion of an employee concerning the reaction of other em-ployees to this discharge constitutes unlawful interroga-tion in violation of Section 8(aXl). Since Diem volun-teered the information that he had been requested to signa union authorization card, this interrogation might beexcusable but for the fact that Farrell persisted in theface of Diem's reluctance in attempting to ascertain theidentity of the solicitor. In the circumstances I find un-lawful interrogation. Further, I find an impression of sur-veillance in his statement that the Company would knowwho signed cards verified by his naming the first threeindividuals to sign such cards, and a threat of retaliationby closing the terminal in his assertion that the Companywould move the trucks out. Each of these is unlawfulunder Section 8(aXl) of the Act.On July 12, Diem was at the fuel pump on the yardengaged in a discussion with the assistant dispatcherwhen Ashton Thomas approached and asked Diem if heknew where the union meeting was being held. Diem in-dicated he did not. Employees Terry Brumbaugh, a tireand service worker, and Setliff, a mechanic, joined thegroup and Thomas asked the same question of Setliffwho gave the same reply. Thomas commented, "Well it17 Having found that Jerry Thomes' discharge violated Sec. 8(aX3)and (1). it becomaes unnecessary to consider the General Counsel's alter-native position that his discharge was for the concerted activity of pro-testing unsafe conditions, a common concern of all drivers, and thereforeprotected by Sec. s8(XI) of the Act.552 ENTERPRISE PRODUCTS COMPANYlooks like you are another man on my side." At thatpoint Thornhill walked across the yard. Thomas com-mented if he "could prove Dennis Thornhill was pushingthe Union or had something to do with it he would firethe s.o.b." 'Here again Ashton Thomas followed his pattern of un-lawful interrogation violative of Section 8(aXl), this timeaccompanied by comments constituting unlawful impres-sion of surveillance and unlawful threats of retaliation bydischarge violative of Section 8(aXl) of the Act.On August 21, driver William Bounds reported to theoffice for a discussion related to his comments made tothe operator who had telephoned his notification of dis-patch. Both Farrell and Ashton Thomas were present.Bounds was told he had exactly 2 hours in which toreport after notification of a dispatch. The discussionbecame heated and, according to Farrell, Bounds statedthat the employees were trying to obtain union represen-tation which he favored.1' This was not news to Re-spondent's officials, for the election on the Union's JulyI petition was scheduled to take place on August 26.Nevertheless, this triggered a discussion in which AshtonThomas became angry and declared that "starting all thisshit wasn't going to help ...they were going to findout the ones that caused it and straighten it all out." Far-rell admitted that Thomas may have expressed his feel-ings about the Union.Consistent with his pattern, Ashton Thomas' state-ments reach far beyond what is permitted under the Act.I find in these comments not only an unlawful impressionof surveillance and an unlawful threat of retaliation vio-lative of Section 8(aXl), but also a threat not to bargainin good faith if the Union should be the employees'choice which also violates Section 8(aXl) of the Act.I. The RuleA memorandum dated February 10, 1977, from VicePresident J. L. "Buddy" Davis states:There will be no information given to anyone eitherverbally or written in regard to company businesssuch as revenue, inventory, products and so forth,except by instruction of Dan L. Duncan and Terry" Variation in the versions of these comments merely serve to under-score the fact and nature of the conduct.Farrell also tetifed that Bounds threatened that he would beat upemployees who were gainst the Union and that Farrell's "number wascoming up." Bounds admitted stating that "every dog has its day" and"by Ood yours is coming," but denied the alleged threat In physical ap-pesrnce, Bounds is perhaps smaller than what might be considered aver-ae and much smaller when compared to Farrell and to most of the em-ployees who came to the hearing. Indeed, in this conversation AshtonThomas referred to Bounds as "a smrt alec little punk." It is much morelikely tht any threat uttered by Bounds was in the nature of united forcethrough law under the union banner which would be the import of theadmitted comment, rather than physical force. In any event, the com-parative sizes would foreclose Farrell from experiencing any real threatof physical harm from Bounds and clearly he entertained no concern thatany threat againt other employees would be carried out as there is nosuggestion that any comment or steps to prevent such action were nudethen or later. That Bounds may have a vivid temper, as suggested in tes-timony relating events at subsequent unemployment hearing, does notalter my conclusion here nor does it excuse the unlawful nature of Re-spondent's conduct.McMahon. There will be no exceptions to theabove.Farrell received this memorandum on February 14, 1977,wrote that date and the word "notice" on it, madecopies, and then posted one on the wall by the timeclockand one by the dispatch window in the terminal officebuilding, one in the operators' lab building and one in theoperators' storage building.'0Farrell testified that suchposting was continuous from the indicated date.The General Counsel contends that this constitutes anoverly broad no-solicitation/no-distribution rule whichis, in effect, a "gag" rule that prohibits employees fromdiscussing and/or disseminating, in any manner underany circumstances, any information related to Respond-ent's operations and that such restrictions impinge uponemployees' Section 7 rights to engage in union and/orprotected activity. Thus, by its terms, the rule explicitlyprohibits dissemination of all information related to Re-spondent, including matters relating to employees' work-ing conditions,21without any limitation as to time or ge-ographical reach; i.e., the rule does not purport to limitits applicability to worktime or work areas and, there-fore, must be construed as applying to nonworktime andin nonwork areas. For these reasons the rule is at leastpresumptively unlawful.22The use of the phrase "and soforth" clearly conveys an unlimited number of subjectsand reach of the rule, which is ambiguous, and must beconstrued as having application to all subjects related toemployee working conditions including rates of pay,hours of work, terms and conditions of employment,availability of work in prospect or diversion thereof, andany other term and condition of employment. We are re-minded that the "risk of ambiguity must be held againstthe promulgator of the rule rather than against the em-ployees who are supposed to abide by it."'sAnd sincethe only stated exception to the rule is "by instruction"from the company president and its house counsel, it isclear that a prerequisite to divulging any informationcovered by the rule is the employer's permission. Anyrule that requires employees to secure permission fromtheir employer as a precondition to engaging in protect-'o Testimony indicates that President Duncan directed that this memo-randum be written and distributed to all terminals because of an incidentin which rumors were purportedly passed to some of Respondent's largecustomers that Respondent had been selling the customer-owned andstored propane on the market during a shortage of that product.2" The Oaneral Counsel graphically suggests statutory are whereinthe uninhibited reach of the rule would intrude a prohibiting employeesfrom discussing their wages and hours, or complaints about their employ-er-imposed working conditions or the safety status of their equipment; re-stricting employee communicatio to a· elected union representative con-cerning matters vital to the campipgn or a union's ability to aist suchemployees; in processing grievances or in barging on their behalf or inprotecting work availability; in the context of allegations of labor lawviolations it would preclude any assistance to the Union, the Board, or toone another in seeking redress of wrongs in violation of statutory pro-scriptions" Reliance is placed upon precedent including citation of the follow-ing cases: Pcc, a Diian of F~rehauf Corporatin, 237 NLRB 399, 400-401 (197);, Eant Bay Newpapers Inc., d/b/a Contra Cotr TImn 225NLRB 1148 (1976);, Ea. Inc v. N.LR.R, 437 U.S. 556, 570-576(1975).'" McGraw-Edisn Company, 216 NLRB 460 (1975).553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed concerted activity on an employee's free time and innonwork areas is unlawful.24The circumstances giving rise to the establishment ofthe rule, involving as they did unusually inclementweather, a nationwide fuel shortage, and maintenance ofthe property rights of major storage customers, were inno way related to the situation during the period in-volved herein. Respondent has presented no special cir-cumstance which might justify the continued mainte-nance of such an overly broad restriction upon the free-dom of communication of its employees with one an-other and with their prospective representative or withthis Board. In the circumstances, the General Counselurges that, in the absence of proof of a competing prop-erty right of Respondent, the rule is per se unlawfulrather than merely presumptively unlawful.25Respondent argues that:...there can be no conceivable way that employ-ees could interpret this rule to prohibit lawful solici-tation and distribution as it relates to union or pro-tected concerted activities. Moreover, there is noevidence that it was ever interpreted to prohibitsuch ...Further, there is no contention that therule and/or policy was designed for unlawful pur-poses ...The fact that the rule was published wellin advance of any alleged union activity dictates afinding that there was no unlawful motivation thatprecipitated it .... Also, the memorandum wassent to all terminals, not just the Petal terminal, andat a time prior to the advent of the Union. Lastly... [in view of testimony that some witnesses]were unaware of the rule, it is difficult to under-stand how employees may be restricted and dis-couraged "from engaging in union and/or protectedconcerted activity by a rule they are not evenaware of."Respondent's argument has the air of being facetiousin light of events detailed infra wherein violations of therule were the supplied basis for discharge of those em-ployees suspected of giving information through a dis-charged employee and the Union to the NLRB in fur-therance of this unfair labor practice proceeding.26For the reasons advanced by the General Counsel, Iconclude that the cited rule, although not posed in thestandard no-solicitation/no-distribution verbage, consti-tutes an unlawful restriction of employees' Section 7rights, and that the admitted maintenance of this ruleduring the relevant period is a violation of Section8(a)(1) of the Act.J. Section 8(a)(1), (3), and (4) DischargesOn August 30, 1978, while the hearing herein was inprogress, Respondent discharged employees James T.Rouse, Lowell Mayfield, and Dennis Thornhill for vio-4" Peyton Packing Ca, 49 NLRB 828 (1943); Stoddard-Quirk Manufac-turing Co., 138 NLRB 615 (1962); AMC Air Conditioning Co, 232 NLRB283, 284 (1977)." American Cast Iron Pipe Company, 234 NLRB 1126, 1129-34 (1978).'6 See Florida Power d Light Credit Union, 238 NLRB 937 (1978), andcases cited therein.lating the above-considered rule by allegedly providingJerry Thomas, after his discharge and the layoffs herein-after discussed were the subject of unfair labor practices,with information revealing the movement of products toand from Respondent by tank car, which informationRespondent asserted was taken from its teletype machinelocated in the dispatcher's office.On August 22, Rouse had appeared as a witness forthe General Counsel and, on August 24, Jerry Thomastestified. In his testimony the latter identified LowellMayfield as one of the employees who initially accompa-nied him to the conference with Union RepresentativeLee. In the course of Thomas' testimony, it was revealedthat a list recording such rail tank car movements of ma-terial was attached to the affidavit which Thomas hadgiven to the Board agent in preparation for this case.After their discharge, Rouse, Mayfield, and Thornhilltestified that they did not divulge or turn over any infor-mation from the teletype to Thomas, whereupon, onSeptember 13, they were returned to their jobs but weredischarged again on October 4, 1978, pursuant to theaforementioned date, this time purportedly because thethree employees provided Thomas with information al-legedly obtained from company records of rail car move-ments compiled from the teletype and other sources bythe office employee, maintained by her and kept on opendisplay. Each of the affected employees again deniedproviding such information to Thomas from any source.The General Counsel contends that each of these dis-charges on August 30 and October 4, 1978, was violativeof Section 8(a)(1), (3), and/or (4) of the Act.I have found the rule, itself, unlawful. The Board hasheld that an unlawful rule can provide no justificationfor an employer who takes action affecting the tenure orterms of employment of those violating the rule; that theaction taken itself becomes unlawful; and that the em-ployee thus affected must be reinstated and madewhole,27 unless there are special circumstances whichmight otherwise justify the action.28Respondent presented evidence of the circumstanceswhich gave rise to the rule. However, that situation sub-stantially differs from the present one. The informationattached to Thomas' affidavit contained no trade or com-petitive secrets. No evidence was presented showing thatRespondent's business was harmed or in danger of beingdisrupted in any way because of the dissemination of theinformation involved herein. Further, the record revealsthat the information was not kept in a fashion indicatingthat it was confidential, nor were employees informedthat it was restricted information. Indeed, it was kept inthe open, readily accessible from two sources and availa-ble to drivers or anyone else entering the dispatch officewhich every driver frequented daily. Moreover, this wasthe type of information that, if sought, could be availablefrom sources other than Respondent's records. It wouldappear that its only value, other than internal companyoperation, related to the possible diversion by Respond-ent of the work of employees whose layoffs are alleged2? See Grane Trucking Company, 261 NLRB 362, (1982).28 See The Singer Company, 220 NLRB 1179, 1181 (1975), and casescited therein.554 ENTERPRISE PRODUCTS COMPANYherein to have been unlawfully motivated. Respondent'slabeling of this disclosure of recorded tank car move-ments as a theft does not excuse its own unlawful con-duct. Accordingly, I find that the discharges of Rouse,Mayfield, and Thornhill for asserted violations of the un-lawful rule were unlawful discharges violative of Section8(aXl) of the Act.The General Counsel also urges that the dischargeswere retaliation for union activity. As for motivation, itis clear that, in contrast to the treatment accordedRouse, Mayfield, and Thornhill, the record establishesthat no other employee has ever been discharged for vio-lating the foregoing rule, although, admittedly, SeniorVice President Ray has on many occasions "chewedout" employees for revealing sales information and prod-uct prices to unauthorized persons outside the Company.Thus, the severity of the discipline meted out to Rouse,Mayfield, and Thornhill is unprecedented, indicating Re-spondent's union animus and unlawful motivation.Further, it is clear that when Respondent discoveredthe disclosure of information in question during this pro-ceeding it also learned that this information had beensupplied in connection with this unfair labor practicecase, first to the Union and thence to the Board. Re-spondent therefore knew that the information had beendisclosed as a part of employee union and statutory ac-tivity. Additionally, Respondent knew that two of thethree employees it chose to suspect of obtaining and dis-closing the information had assisted Thomas in union or-ganizing and that all either had or would testify as wit-nesses presented by the General Counsel in this case.29Respondent's union animus is established by its con-duct beginning with the onset of union activity. Re-spondent's unlawful motive is inferred from the disparityof treatment meted out for rule violations. Respondent'sknowledge of the purpose for which the information wassupplied constitutes knowledge that it was obtained inthe course of concerted and union activity. Accordingly,I find that Respondent's discipline by discharge of thethree employees accused of supplying Thomas with theinformation related to tank car rail movements and there-by breaking the unlawful rule constitutes a violation ofSection 8(aX3) and (1) of the Act.Further, as Respondent knew that the information wasobtained and disclosed for the purpose of prosecutingthis case, and it knew that Rouse, Mayfield, and Thorn-hill had, or would, testify in these proceedings, its dis-charge of these three employees for their part in supply-ing information to the Board constitutes violations ofSection 8(aX4) and (1) of the Act.Even if my determination that the foregoing rule wasunlawful fails, Respondent unquestionably knew from thestart that the disclosure which it asserts constituted mis-conduct occurred in the course of union activity. YetRespondent has presented no persuasive evidence that it,in good faith, believed these three employees engaged inthe breach of the rule, or indeed any evidence uponwhich it based a belief that they were involved other2 I need not determine whether Respondent's motive in dischargingthe suspects was designed to coerce them in their testimony and "to in-terfere with the General Counsel's presentation" of the case, as suggestedin his brief, as this would not add a violation.than that obtained in this proceeding; namely, theiractual and/or anticipated participation in this Board pro-ceeding and Thomas' contradicted testimony that it washis recollection these three plus two others he could notrecall were his source for such information. On the otherhand, a preponderance of the credited testimony indi-cates that the three dischargees did not in fact committhe suspected offense.0°Accordingly, I find, withoutregard to the unlawful rule, that Respondent's dischargesof Rouse, Mayfield, and Thornhill on August 30 andagain on October 4, 1978, were unlawfully motivated forunion activity and in retaliation for their assistance andparticipation in an unfair labor practice proceedingbefore the Board in violation of Section 8(a)(1), (3), and(4) of the Act.K. The LayoffsOn July 18, Respondent laid off 12 of the remaining 28transport drivers at its Petal terminals.aOn August 8, itlaid off four more drivers.32These layoffs, the GeneralCounsel contends, were unlawfully motivated and there-fore violative of Section 8(a)3) and (1) of the Act. Re-spondent asserts that the layoffs were caused by econom-ic considerations and therefore lawful.Additionally, the General Counsel contends that ini-tially the layoffs were temporary but that Respondentchanged them to permanent layoffs when this was an-nounced on August 23, during a speech made by Re-spondent's president to the terminal employees regardingthe upcoming Board election scheduled for August 26.The General Counsel contends that the change wasmade for the purpose of preventing laid-off employeesfrom voting in the election and as this change was un-lawfully motivated it constitutes a violation of Section8(a)(X3) and (1) of the Act. Respondent asserts that thelayoffs were permanent from the outset.Further, the General Counsel contends that Respond-ent's failure and refusal to recall the senior driver inlayoff status to take the place of one who had quitduring this period was discriminatorily motivated and aviolation, not only of Section 8(a)(3) in the failure torecall, but also an independent violation of Section8(a)(1) by President Duncan's response to an inquiry byone of the senior drivers in layoff status about this va-cancy, that there would be no recall of drivers "until thismess is over." These violations are also denied.Vice president of operations, J. L. "Buddy" Davis, tes-tified that in the latter part of the week ending July 8,either Ashton Thomas, his assistant, or the Petal terminalmanager, Homer Farrell, informed him of the Union'sletter (the representation petition had been filed by theUnion with the Board on July 1, and a demand letter ad-mittedly was received on or before July 4) and thatwhen he learned of this he and Vice President of Distri-bution Tom McAdams discussed the Petal union activity.'o N.LR.B. v. Burnup and SimVs Inc, 379 U.S. 21 (1964).3t Drivers laid off were Dan Bickham, Jack Blackburn, Paul Black-burn, Daniel Carter, Abner Davis. Charlie Daw, Maurice Dickens, SteveDiem, Tommy Holden, H. Dale Purvis, Billy Reid, and Ray Williams.3" The four were Boyd Davis, Joe Faggard, Joe Shows, and HowardStevens.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 7 or the morning of July 8, McAdams came intohis office and informed him that Bill Ray (William D.Ray, senior vice president of Respondent who was incharge of supply sales and transportation) had decided tocease trucking Exxon's Jay, Florida, commercial butaneand that he was passing the information along to Daviswho was responsible for transportation at the terminals.McAdams informed Davis that the commercial butanewhich had been trucked from Jay to Petal storage wouldnow go by rail tank car to the Mont Belvieu, Texas,33facility of Respondent, and to Mobil Oil's Hull, Texas,facility for fractionation.34The two discussed the impactof this change on the Petal terminal and also the unionactivity at the Petal terminal. No conclusions with re-spect to the Petal terminal drivers were made in thisconversation because such matters had to be discussedwith President Duncan who had left Houston on July 1on a trip.When Duncan returned to Houston on July 8, hephoned the office and was informed by Davis of the em-ployee organizational activities at the Petal terminal andthat the Company had received a letter from the Union.Davis also informed Duncan of the discussion he hadwith McAdams concerning the delivery changes fromJay and the possible impact upon the availability of workat the Petal terminal. Duncan directed Davis immediate-ly to call a meeting of all terminal managers for Monday,July 11, in Houston.Farrell was in attendance at the July 11 managers'meeting. A general discussion of unions and a discussionof the situation at the Petal terminal took place, directedprimarily to ascertaining whether that activity hadspread to other terminals. Duncan, Davis, and McAdamswere present at that meeting as well as Respondent's cor-porate counsel, Terry McMahon, and Respondent's at-torney, I. J. Saccamanno. Managers were not only ques-tioned about union activity at their respective terminalsbut were also briefed on what they could and could notdo during a union campaign. A reply to the Union's33 At Mont Belvieu, Texas, 35 miles east of Houston and about 30miles from Hull, Texas, Respondent operates a propane propylene split-ter, a truck loading and unloading facility, a tank car loading and unload-ing facility, a fractionation plant, some aboveground storage tanks, and aterminal building. There are also connections with several pipelines, in-cluding Texas Eastern Pipeline and Dixie Pipeline, but there is no pipe-line from Jay, Florida, to the Houston area, a distance of some 400 miles.Cost factors aside, this is too long a round trip for a driver to make underFederal Motor Carrier Safety Regulations without an 8-hour stop, driversbeing limited to 10 hours' continuous duty. The General Counsel doesnot contend that Petal drivers should have been assigned this work.34 Under arrangements by Respondent with Mobil Oil Company, thecommercial butane, delivered to Mobile's facility at Hull, Texas, wasmoved by Mobil pipeline to its Beaumont, Texas, fractionator where theproduct was broken down into normal butane, isobutane, and propane.These products were then delivered back to Respondent via Respond-ent's pipeline located in that area or by Texas Eastern Pipeline, and dis-tributed by Respondent to its customers. Propane from the fractionationis returned by pipelining or tank car to Petal for storage. A reason forperforming the fractionation was profitability. After the winter season theprice received for normal butane, which is approximately 40 percent ofthe mix in commercial butane, was substantially higher than that receivedfor the commercial butane itself, and the fractionation supplied also thetwo other products for sale. Therefore, Respondent was fractionating allof the commercial butane it could, and was not only using its own facilityto capacity for this purpose but also was seeking contract arrangementsfor such work with other oil companies in addition to Mobil.demand for recognition as representative of the Petal ter-minal employees was sent by Respondent refusing recog-nition.The managers' meeting was followed about an hourlater by another meeting of Duncan with Davis andMcAdams at which the availability of work for the Petalterminal was discussed. 3 The group was later joined byMcMahon and Respondent's attorney and, after receiv-ing legal guidance emphasizing that any layoffs shouldbe on the basis of seniority, Duncan decided to lay off 12drivers at the Petal terminal.36Davis recalled that heand McAdams had had little time to do much of a studyof the business situation between the time they learned ofthe union activity at Petal and the time when Duncan re-turned from his trip. They informed Duncan that thesales department might have information regarding theneed for product movement by the Petal terminal.There is no indication that the sales department wasever contacted. Nor was Senior Vice President Ray con-sulted. Ray, who presented most of the financial recordsand testimony to support Respondent's economic de-fense, and who apparently is the one most conversantwith Respondent's overall operation, testified that he wasnot at this meeting, nor had he supplied Duncan withany information on business conditions prior to the deci-sion to lay off 12 drivers. Indeed, Duncan did not seeksuch economic information from Ray even in a conversa-tion he had with Ray later that day,37in which Duncanmentioned to Ray the Petal terminal both as to the tanktruck requirements there and as to the Petal terminalunion activity, without indicating that they were unrelat-ed. In that conversation Duncan stated he had requestedinformation on the economics of all hauls made by thePetal terminal,38but Duncan did not, in that conversa-tion, mention the layoff decision.When Duncan decided to lay off 12 drivers at thePetal terminal he assertedly decided to have a studymade to determine how many drivers were really neededat the Petal terminal to handle its regular business. Thus,purportedly, he asked Davis at the July 11 meeting toprepare a survey of the permanent business at Petal; to3s Duncan testified that Davis said Petal terminal drivers had nothingto do; that this situation had existed for 8 to 10 days, and that this wasthe extent of Davis' contribution. At another point Duncan testified thelayoffs were based on the recommendations of Davis and McAdams.Then he testified the decision was based on anticipated future businessprospects, something about which Davis would have no knowledge. Nei-ther Duncan nor Davis showed any recollection of what McAdams men-tioned other than the change in the Jay, Florida, Exxon commercialbutane transporting and distribution which was now going to Respond-ent's Mont Belvieu, Texas, facility-a plan that was not news toDuncan-and that the Amerada- Hess plant at Purvis was "down" on a3-week "turnaround." (A yearly event with no Petal layoffs occurring inthe past as a result.) Admittedly, no company records were presented orstudied.McAdams did not testify. It appears that he resigned his position withRespondent early in 1978. There is, however, no indication thatMcAdams was unavailable. There is a presumption therefore that had hetestified he would not have added support to Respondent's position.36 Contrary to Davis, Duncan indicated that the number of drivers tobe laid off was the recommendation of Davis and McAdams.S3 Ray advises Duncan on markets, supply, and transportation and theeconomics of the entire operation.3" There is no indication from whom he requested this information orthat he ever received such a study.556 ENTERPRISE PRODUCTS COMPANYascertain the drivers' wages under normal conditionsprior to the month of July; and to project whether thepermanent business would support 16 drivers with anincome comparable to that norm: The results of such asurvey to be reported to Duncan later. However,Duncan testified that he did not review any businessrecords either on July 11, or in the interim before effec-tuation of the layoffs on July 18. Duncan testified hemerely instructed Davis to carry out the layoffs but didnot instruct Davis as to any particulars.39Davis was dispatched to Hattiesburg, Mississippi, toconduct a meeting for Petal terminal employees and toeffectuate the layoffs. Ashton Thomas accompaniedDavis and was present at the meeting. Also present wasTerminal Manager Farrell who was not previously ad-vised or consulted concerning the layoffs and wholearned of them for the first time on July 18, a date fall-ing in the middle of a pay period-this, despite the factthat he is in daily contact with officials in Houston.At the meeting Davis informed drivers that there hadbeen a decrease in the available work necessitating thelayoff of 12 drivers. The only significant contradiction inwhat Davis claims to have told drivers and the testimonyof others present at the meeting relates to the nature ofthe layoffs. Davis insisted he told drivers their layoff waspermanent whereas they testified that he told them itwas temporary. Farrell testified that the reasons for thelayoffs were never discussed with him. However, heconcluded that the layoffs were permanent becauseDavis told the drivers he could not tell them when theywould be called back to work.As to reasons for the layoff, admittedly Davis in-formed drivers that the commercial butane they hadbeen moving from Jay and Escambia Creek, Alabama, tostorage would no longer be moved to Petal, but wasgoing to Houston or Mont Belvieu for fractionation; norwould the product be moved by truck but that the Com-pany would use tank cars to move it by rail to Texas;that the commercial butane well at Petal was almost full;that there was not a sufficient market in the area to re-place this work; and that it was possible they would notneed as many trucks as they had to supply the wintermarket because many companies had ordered equipmentto move and store their own products.The testimony of the drivers and of Farrell indicatesthat Davis also mentioned the fact that Amerada-Hess atPurvis, Mississippi, was closed on a 3-week "turnaround"that Tenneco at Chalmette also had a unit down undersimilar circumstances and was on half-production; thatRespondent had lost some contracts, including the Exxon"off-specification" gas contract at Jay because Exxon39 Duncan testified that this was because "Davis was at the meeting"implying that Davis knew what the reasons were. The timing also appar-ently was left up to Davis. Later Duncan testified that Davis merely re-ported that the layoffs had been accomplished. Then in contradictionDuncan testified that Duncan was aware of the reasons Davis told himDavis had given employees for the layoff, and Duncan was also aware ofwhat reasons he had told Davis to give. Finally Duncan testified he in-structed Davis that the layoffs were permament with respect to both theJuly and the August layoffs, with no indication as to when he told Davisthis. This is a small sample of the vacillation, contradiction, and vague-ness found in Duncan's testimony generally. As a witness, I found himhighly unreliable.now had its own "cleaning facility";40that the Companywas carrying the commercial butane from Jay to theTexas area by tank car; that the Company was losingcustomers; that certain named companies were buyingstorage tanks in preparation for the winter and werebuying their own trucks and hauling their own product;that the storage wells at Petal were practically full; andthey were having trouble disposing of brine water fromthe wells; and that Respondent was trying to switch overto rail and pipeline transportation from trucking as fast aspossible because of the cost factor. Davis, in summary,told the drivers that as a result of these various businessfactors Respondent did not then have enough business tosupport the number of drivers employed at Petal and,therefore, was laying off the bottom 12 men on the basisof their seniority standing. Davis then read off the list ofdrivers being laid off by name and directed Farrell tocall the dispatchers, who had no prior knowledge of thelayoffs, to ascertain who was scheduled to go out on atrip after the meeting. Some of those on the laid-off listwere scheduled for trips but were not permitted to takethe assignment.Davis invited questions from the drivers and, upon in-quiry, informed the laid-off drivers they could file forunemployment benefits which they could collect untilthey found a job or were recalled. To questions as to thelength of the layoff, Davis told drivers he did not knowhow long it would last, stating that it might be for 2weeks or they might not be recalled until wintertime.Davis stated that this information would have to comefrom the Houston office, but Davis assured the driversthat if work picked up they would be called back in theorder of their seniority and that they would be calledback before anyone new was hired. In response to an-other inquiry, Davis told laid-off drivers they could re-ceive their part of Respondent's profit-sharing plan butthat this would take time and he would try to expediteit.41 When asked about transfers to other Enterprise ter-minals, Davis advised that in other terminals they wouldretain Enterprise seniority and other benefits but not ter-minal seniority, adding that there was a companywideslack in work and he could not hold out much promisefor such placement. Davis informed drivers that an affili-ate, Cango Corporation of Texas City, Texas (referred toby Farrell as the common carrier end of the business),was hiring, and invited a show of hands of those whowould be interested in his arranging an interview with aMr. Tipton of that company for the following Wednes-day. Most of the drivers indicated they were interested.Oo Petal has a "scrubber," used to restore such product to specification.However, it appears that this change at Exxon took place in early 1976.Davis admitted he mentioned it as part of the total picture. Davis claimslack of recollection but does not deny that he also mentioned other fac-tors listed by the other witnesses."4 A driver who did not recall this particular exchange neverthelessdid receive his share of the profit-sharing plan about a month later. An-other driver testified that no mention was made that there was a limita-tion on such withdrawals except when the employment status is terminat-ed. Subsequently, employees did receive notice of a deletion of such alimitation from the plan, and of new provisions permitting employee par-ticipant withdrawals.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarrell took the names of those who responded affirma-tively.42According to Duncan, the considerations which led tohis decision to initiate the layoff of drivers at Petal werethree-all primarily related to the changes in transport-ing the commercial butane from Jay, Florida. These in-cluded (1) cessation of the use of Petal trucks to movethe product to Petal storage and the use of rail tank carsbeginning in April to take the product to south Texas to-gether with the Exxon decision on April 6 to discontinuereceiving the redelivery of commercial butane at itsBaton Rouge facility;43(2) the lack of demand for com-mercial butane in the south Louisiana area refineries gen-erally, which began seasonally in March and April; and(3) the anticipated filling of the commercial butane wellat Petal by mid-June.44Admittedly, Duncan knew of theJay-Exxon diversion some 3 months before this layoffdecision.4sDuncan indicated that Davis and McAdams had in-formed him of the lack of business at the Petal terminalwhich had existed for 8 to 10 days due to the Amerada-Hess "turnaround," but this was not a factor in his deci-sion. Also excluded by Duncan as having any bearing inhis consideration were the purchase by customers oftheir own trucks to transport their products; changeswhich had occurred in 1976 in the movement of Exxon"off-specification" propane; and the problem related todisposal of brine water from the Petal storage wells. Fi-nally, Duncan denied that Respondent had lost any con-tracts at that time. All of these were among the reasonsgiven to the drivers by Davis as the reasons for thelayoff. Duncan admitted that he also gave no considera-tion to the fact that demand for commercial butane isseasonal with a high from September to March, slackingoff from April through August, and that this had notpreviously occasioned any layoff of drivers at the Petalterminal.With respect to the August 8 layoffs, it is claimed thatthere was a meeting on August 4 in which Duncan con-ferred with, and received "input" from, Senior VicePresident Ray, Vice President for Supply and Distribu-tion Ray Caskill,46Manager of Supply and Sales BobHawkins, McAdams, and Davis. Duncan testified thatDavis had no "input" but merely asked what to do. Thenhe testified that McAdams and Davis informed him thatthe Petal terminal only required 10 drivers but he decid-ed to release only 4 out of the 16 drivers. Contradictinghimself Duncan assertedly assessed studies contributed42 One driver testified he was interviewed by Tipton on August 19,others indicated they did not hear anything further of such interviews.4s Admittedly, Duncan did not know how much actual truck move-ment would be lost to the Petal terminal as a result of the Jay shippingchanges.44 Well injections of commercial butane continued through August atPetal after which withdrawals from the wells began.45 Duncan testified that he knew about the planned movement of theJay products to Mont Belvieu fractionation plant of Respondent for sev-eral months before July II11 and that it was an event which occurred inJune. Respondent's records reflect that this movement began in April andthat it also had occurred in 1976 without occasioning a layoff at the Petalterminal.46 Like McAdams, Caskill was not presented as a witness. No reasontherefor was given.by Davis,47and made his own "projections" using a for-mula of "10 hours X 6 days = I driver unit," dividedinto the estimated work available under what he knew tobe the permanent contracts for work within the area,plus two drivers for sick leave and vacation fill-in.Duncan worked this out while returning to Houston byplane without any records and before he allegedly con-ferred with the named individuals.Hawkins did not remember any meeting with Duncanin late July or early August concerning commercialbutane demand nor could he recall any discussion aboutlaying off employees at Petal. Ray testified that he wasnot consulted by Duncan, nor did he provide any"input" to Duncan about either the July or August lay-offs.Davis wrote Farrell advising of the names of the fourdrivers to be laid off on August 8, on the basis of senior-ity, and then called Farrell and instructed him to take noaction until he, Davis, would be present to talk with thedrivers on Monday, August 8. The letter did not specifythe nature of the layoff other than that it was necessaryin order to "normalize drivers' earnings." Farrell ratherthan Davis advised the four of their layoff on August 8.Davis spoke to two of the four about their possible inter-est in a job with the Cango affiliate. Joe Faggard andBoyd Davis, two of the four laid off at that time, testi-fied that when they were informed of their layoff byFarrell he stated that work had slacked off necessitatingthe additional layoffs. Boyd Davis asked Farrell whetherthis was another one of those temporary layoffs and Far-rell responded that it was. Farrell indicated that the driv-ers would be called back according to seniority but hecould not say when this would be.The drivers in layoff status attended the meeting con-ducted by President Duncan for Petal terminal employ-ees on August 23, preceding the election. Present for theCompany were Duncan, Davis, Thomas, and Farrell. Atthis meeting Duncan informed employees that Respond-ent did not need a union and that he "would do every-thing in his power to keep the Union out." Duncandenied testimony that he stated he could "drag this out"as long as he wanted to and there was not anything thatanybody could do about it. Duncan admittedly statedthat a reason for the layoffs was that the Company wasshipping more of its products by rail and did not foreseeany more of the product being hauled out of Jay, Flor-ida, by truck. Also, Duncan stated that the Company47 Duncan also testified that he did not obtain any figures from Davis.Davis had recorded on a yellow legal pad some figures, which he testi-fied he computed from a payroll printout, showing income for Petal's 16drivers for the four pay periods before the July 18 layoffs and figures forthe post-layoff period of July 20-29, which included the time whileAmerada-Hess was still shut down on its annual "turnaround." These fig-ures revealed to Davis that drivers were making less money after thelayoff than they were before. Davis made no check of the figures givenhim by the payroll clerk. Nor did he take into consideration the fact thatseveral of the drivers did not work during the 10-day period after thelayoff. No check was made of dispatch records to determine what workwould have been available in the Petal area. Further, Davis did not recallhanding Duncan a copy of these figures. He testified that he might havegiven a copy to Duncan's secretary. No studies were made after theAmerada-Hess resumption to reflect so-called normal Petal operation, norwas anything prepared indicating a survey was made of product volumenormally available for Petal drivers.558 ENTERPRISE PRODUCTS COMPANYwas trying to get the number of drivers at Petal down toa level where those working would be making earningsequal to what they had made before July. Duncan in-formed employees that because of complaints Respond-ent had held several meetings concerning the profit-shar-ing plan setup which restricted participants' withdrawalsof shares and that Respondent was seeking an amend-ment permitting withdrawals without leaving Respond-ent's employ.At the end of the speech Duncan allowed questions.One of the laid-off drivers, many of whom attended un-invited, asked Duncan if they could arrange to "keepup" their insurance since they were in a temporary layoffstatus. Duncan is quoted as replying that, "in the firstplace, the drivers were not temporarily laid off." Theywere "laid off," and the questioner could take that as"terminated, laid off or any way he wanted to." Duncanwas also quoted, but denies saying, "temporary, perma-nent, fired, laid off; it all means the same thing." Anotherof the drivers asked Duncan if the layoffs had not beentemporary and Duncan replied "call it temporary, call itpermanent, call it what you want to." Also a driver inlayoff status asked whether they would be able to vote inthe election. Duncan advised that only drivers in theemploy of Respondent on the day of the election wouldbe eligible to vote. Laid-off drivers informed Duncanthey intended to vote and he stated that their voteswould be challenged. Laid-off drivers testified that thiswas the first time they were told that the layoffs werepermanent. Duncan admitted that laid-off drivers statedat the meeting they had understood the layoffs were tem-porary.After the meeting, in the presence of other companyofficials and several of the other drivers, Boyd Davis,who had high seniority among those in layoff status, ap-proached Duncan, mentioned the fact that a driver hadquit to go into business for himself the previous Satur-day, then asked Duncan when Respondent would callback a driver to fill the vacancy. Duncan informed BoydDavis "not this week, not until this mess is over."Duncan testified he could not recall any conversationlike the Boyd Davis version but that outside after themeeting he did tell drivers they would be called back ona seniority basis as, and when, Respondent needed them.Since 1975 there have been yearly exchange agree-ments between Respondent and Exxon with memorandaand oral supplements in the implementation thereof. Basi-cally these agreements required Respondent to acceptthe commercial butane produced at Exxon's Jay, Florida,and Escambia plants48in exchange for normal butane tobe delivered by Respondent to Exxon's refineries, includ-ing Exxon's Baton Rouge plant and the Diamond Sham-rock Storage facility at Mont Belvieu, Texas. After frac-tionation, 60 percent by volume of commercial butanefeed stock is normal butane. This is used by refineries for48 Also in 1975 Respondent purchased by agreement from those sameExxon plants the "contaminated" propane production (not saleable be-cause it contained carbonele sulphide or COS) and brought it to the Petal"scrubber" which converted it to purity specifications for resale. "Scrub-bers" were later installed at those Exxon plants during the fall of 1975and early in 1976-eliminating this "off-specification" arrangement withExxon.gasoline production. Although not spelled out in the ex-change agreements, by understanding and practice of theparties, the excess of commercial butane from Jay overExxon's refinery requirements for normal butane was de-livered back to Exxon for use at its Baton Rouge plant ascommercial butane. In February 1977 the DiamondShamrock Storage was added to the agreement as an-other delivery point for excess commercial butane and aMarch 1977 letter added Exxon's Baytown refinery as adelivery point for normal butane. The April 1, 1977, ex-change agreement also designated in writing BatonRouge as a redelivery point for commercial butane. Inthe 1978 agreement redelivery of commercial butane nolonger appears in writing.In March 1977, Exxon advised both Respondent'soffice and its president, Duncan, personally that theBaton Rouge plant had sufficient commercial butanefrom other sources and that Respondent would not becalled upon to deliver this product for the refinery there.This released additional commercial butane to Respond-ent for the fractionation and profitable resale of whatthey would normally supply to the Exxon Baton Rougeplant from Exxon's Jay plant productions.While claiming that these changes were the cause forthe layoffs, Respondent explains the delay in transportdrivers layoffs from March when it had definite knowl-edge of the discontinuance of deliveries of commercialbutane to Baton Rouge until July when it laid off thePetal drivers, on the ground that purportedly it couldnot have fulfilled its commitment for deliveries in theLouisiana, Mississippi, and Alabama area if it had laid off16 or even 12 drivers at Petal, Eunice, or Port Allen.It appears from Respondent's records that shipment ofcommercial butane by rail car from Jay to Mont Belvieuhad existed long before Exxon's March 1977 change inrequirements. Such shipments were made from Februarythrough September 1976, stopped from October throughMarch 1977 when because of demand all of the productwas being sent to Baton Rouge and other named loca-tions in Illinois, Kansas, and Oklahoma. It further ap-pears that Respondent resumed such shipments again inApril at a rate less than comparable to the volumeshipped to Mont Belvieu in 1976.49 The lesser volumewas attributed to the necessity in June and July 1977 ofdiverting some rail tank cars, originally assigned to gofrom Jay to Mont Belvieu storage, to Petal because railtank cars were temporarily backed up in Mont Belvieutying up Respondent's supply of rented rail tank cars andcausing Respondent to incur freight demurrage chargesand hazardous storage charges.4g Rail car shipments of commercial butane from Jay to Mont Belvieuin gallons were:1976 GallonsFeb.Mar.Apr.MayJuneJulyAug.Sept.771,0041,257,5401,823,7682,714,9072,492,9962,366,7913,365,8121,539,1261977 GallonsApr. 970,172May 1,405,954June 1,060,580July 2,194,226559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Eunice, Louisiana, terminal was Respondent's firstin the area. This terminal has no loading or unloadingracks for either rail cars or trucks and no storage eitherabove or below ground. It was originally set up to serv-ice Baton Rouge, New Orleans, and Lake Charles areaswhere several large refineries are located. The Petal ter-minal has a shop for truck maintenance, a dispatch office,tank truck, and tank car loading and unloading facilities,underground storage wells, a dehydrator system, a COStreater or "scrubber," and a pipeline connection withDixie Pipeline through which Respondent ships and re-ceives propane from and to storage. Petal's truckingservice covers southern Mississippi, Louisiana, northernFlorida, and Alabama. It services Amerada-Hess atPurvis, Mississippi, with which Respondent has a long-standing exchange-purchase agreement, and also servicesplants at Goldwater, Escambia, Jay, Gilbertown, andHatters Pond, among others. After Petal was established,Eunice became its backup for handling the Amerada-Hess refinery products. Port Allen has a maintenanceshop, dispatch office, and fuel tanks for its equipmentmotor fuel only. It has no loading or unloading facilitiesfor tank cars or trucks. This terminal is jointly operatedby Respondent with one of its common carrier subsidiar-ies, Holister, and was set up last to assist in the workloadof trucking for both Eunice and Petal. It services somesouth Louisiana refineries.Although the Eunice and Port Allen terminals serv-iced roughly the same geographic area as Petal and wereconsidered the backup service for Petal terminal work,and despite the fact that at both Port Allen and EuniceRespondent, as needed, used drivers of its common carri-er subsidiary Holister to carry some of Respondent'sproducts, there were no layoffs of Respondent's drivercomplement instituted at those backup locations and nowithdrawal of work from drivers of the affiliate compa-nies. Instead the terminal complement remained withinnormal fluctuation range. Indeed, Respondent continuedto utilize Holister drivers at those locations. Moreover,Respondent's records show that total mileage driven atPort Allen and Eunice terminals for Respondent sharplyincreased in August 1977 compared to the same monththe preceding year whereas Petal mileage experienced aprecipitous drop, although the total area mileage drivenincreased for the 1977 month compared to 1976.Respondent emphasizes the loss of work to Petal be-cause of the loss of Baton Rouge business. Its own dis-patch load analysis shows that Baton Rouge deliveriesinvolved less mileage for Port Allen drivers than forPetal drivers. If, as Respondent asserts, the mileage is asignificant cost factor considered in assignment of loads,it would seem that Port Allen would have been the ter-minal assigned to such dispatches and consequently theone, rather than Petal, experiencing any loss of businessoccasioned by cessation of deliveries to Baton Rouge.As noted, both the Port Allen and Eunice terminalscontinued to haul commercial butane without a reduc-tion of drivers after the Petal layoff. Admittedly, nostudies were made of Respondent's needs at those termi-nals even though the assignment of dispatch trips tothese as well as to other terminals of Respondent, likethose of Petal, are made at the central scheduling androuting division at Houston headquarters. Nor did the al-leged lack of demand for this product in the Louisianaarea and the alleged filling of the wells at Petal bringabout layoffs among Petal's storage personnel or in themaintenance shop. In fact, some hiring took place shortlythereafter in both departments.Daniel Carter, an employee laid off on July 18, testi-fied that over the period of time when he was discussingwith Farrell moving to Hattiesburg, Mississippi, andtaking employment with the Petal terminal of Enterpriseat the end of 1976, the subject of the steady character ofthe work at the terminal was brought up several timesbecause this was a concern for him in leaving his presentemployment. Farrell assured him that despite a normalsummer slowdown "their trucks run full summer." Theirseries of interviews continued until April 6 when Carterreported to work. At that time in April, Farrell reassuredCarter "there wouldn't be any [summer slowdown ofwork] that the wells were empty and it would take thefull summer running to fill them back up for the nextwinter."As previously noted evidence presented by Respond-ent indicates that all product movement and all terminalwork assignment are made in Houston. There a depart-ment keeps in regular contact with the various plants Re-spondent services receiving daily reports on productionand destination, and by coordinating this information thedepartment personnel contacts the appropriate terminalswith the schedule for the following day's dispatches.Thus, Farrell does not have access to such business pro-jections. However, as he was the terminal manager atPetal since it was established, he could speak from pastexperience and his knowledge of the current status ofstorage wells.In addition to the Petal underground storage, Re-spondent leases storage capacity from other companiesincluding Mobil at Hattiesburg, Mississippi, and owns sixunderground storage wells in Arcadia, Louisiana, whereit stores only propane and normal butane. Respondent'srecords show that at its Petal storage it has nine wells.Well No. 9 was completed in December 1976 with an es-timated capacity of around 17 million gallons, but no as-signed content. In January 1977, well No. 8, with a ca-pacity of 8 million gallons, was being washed. WellsNos. 7 and 6, with capacities of 24 and 48 million gallonsrespectively, were committed to other products. WellNo. 5, with a capacity of nearly 17 million gallons, con-tained some propane mix while well No. 4, with a capac-ity of 26 million gallons, was earmarked "Jay." Well No.3, with over 10-million gallon capacity, was the onlywell at that time committed to commercial butane. WellNo. 2, with over 22-million gallon capacity, and wellNo. 1, with an estimated 25.9-million gallon capacity,were committed to other products.In January 1977, upon completion of the well No. 8wash, 1.2 million gallons of commercial butane weretransferred from well No. 3 into well No. 8. On March560 ENTERPRISE PRODUCTS COMPANY5, well No. I was emptied of propane and on March 9,well No. 5 was emptied into well No. 1. Well No. 5 wasthen opened to commercial butane storage with thetransfer of 500,000 gallons from well No. 3, which emp-tied that well. Well No. 3 remained empty until July 10when commercial butane was again injected. Commer-cial butane accumulated in that well until July 14, whenthe contents was emptied into well No. 8, after whichwell No. 3 was designated to receive propane and wellNo. 9, which had remained empty, was designated to re-ceive commercial butane.Thus, contrary to Respondent's contention that itsPetal capacity for commercial butane storage was nearlyfull, its records show that during July and early August1977, the crucial period herein, it had well capacity as-signed to commercial butane, not including well No. 8,?0totaling approximately 34 million gallons and that it hadin the designated storage wells no more than roughly16.8 million gallons, not including the 2.3 million gallonstrapped in well No. 8. Indeed, the storage of commercialbutane never came near Respondent's own designatedwell' capacity, and seasonal demand returned well No. 9back to empty by November 15 of that year.As proof that it regarded the layoffs as permanentfrom the outset, Respondent emphasized that laid-off em-ployees were permitted to withdraw their shares, and infact received their money in about a month after thelayoff whereas under its profit-sharing plan an employeecould not withdraw his share "unless he was terminated,quit or died." Assertedly, this provision was amendedsubsequent to the layoffs.Respondent's profit-sharing plan, as amended effectiveJanuary 1, 1976 (art. VIII, sec. 8.3), permitted withdraw-als upon the participant's 10th anniversary in the plan;upon attaining retirement age; and upon severance of theemployment relationship. The plan was amended effec-tive January 1, 1977 (art. XV), to add provisions forwithdrawal once a year, after I year as a participant, of100 percent only, on a 30-day notice, but barred reentryinto the plan for two quarters thereafter. Although effec-tive January 1, 1977, the document memorializing thisamendment and presented in evidence indicates that itwas executed on December 5, 1977. Even if this is an ac-curate date for the signing of the formal document, it isby its terms clearly effective from January 1, 1977. Fur-ther, I note that internally the document refers to an ex-ample for the application of this very provision, and indoing so gives April 1, 1977, as the date upon which afictional participant withdraws his shares. It is reasonableto conclude that, although the revised plan was not yetdrafted in its final form as a completed document con-taining all changes, the withdrawal changes were decid-ed upon and became effective at a time before April 1,1977. Otherwise the example given in the document asan explanation of how the revised plan would applywould have instead stated an impossibility. Such anagreed-upon and effective change would presumably be0o It appears that, after its January washing, the product injected intowell No. 8 became trapped and Respondent was unable to bring theproduct back out. Respondent tried various methods including rewashingbut ftnally made a book transfer of the lost commercial butane to wellNo. 9.within the knowledge of Respondent's officials on July18, even though it had not yet been announced to em-ployees. Duncan admits telling employees at the August23 meeting that several meetings had been held with re-spect to the provisions of the profit-sharing plan and thatchanges therein were forthcoming. Duncan is a trustee ofthe plan. Presentation of his activities between July 1 andAugust 8, supported by his diary, indicate that he wasfully occupied with other matters, none relating to thepension plan, thus indicating that the "several meetings"he mentioned in his August 23 speech must have takenplace before the layoff decision was made.I am not persuaded that Davis' offer to try to speed uprequests for withdrawal of shares in the profit-sharingplan on July 18 supports Respondent's claim that the lay-offs were permanent.Respondent presented elaborate evidence relating toexisting pipelines and those planned or under construc-tion by Respondent's subsidiary or by other oil compa-nies. President Duncan indicated his own awareness ofthese. However, the status of existing or planned pipe-lines as an available means of transporting the variousgas products handled by Respondent was not included ashaving a bearing upon the decision to institute the July-August layoffs either in the reasons given to employeesby Davis or those claimed by Duncan as the reasons forhis layoff decision. I therefore see no necessity for pre-senting an analysis of that evidence.Similarly, no purpose would be served by detailing theevidence relating to the various facilities being construct-ed in the areas of Respondent's operations such as addi-tional fractionation and gas processing plants, "scrub-bers" and refineries being built by Respondent, its subsid-iaries, or other oil companies, with which Respondenthas or is negotiating agreements.Initially, I note that employees were given as reasonsfor the layoff which by his own declaration were notconsidered by Duncan, the official of Respondent whomade the layoff decision. This divergence would suggestthat either the real reason was not so clear-cut asDuncan insists or the real reason was being concealed.As for the reasons for the layoff claimed by Duncan,the record establishes that the tank car movement ofcommercial butane from the Exxon Jay plant to MontBelvieu was not a new experience as it had taken placeroughly the same months the preceding year without theimpact of a layoff, as had the Baton Rouge diversion.Moreover, Respondent officials, including its president,had knowledge of this planned move some 4 months inadvance. Thus, if on this occasion the change in shippingpattern had such an impact upon the work availabilityfor Petal drivers there is no indication of why any re-quired adjustments could not have been planned in an or-derly fashion well in advance,5!rather than the suddenaction Duncan claimed to have required immediateaction upon receipt of the Union's recognition claim." The evidence reveals that Respondent operates on the basis of asupply/demand forecast which is a moving 15-month projection of busi-ness activity. Respondent updates this monthly to reflect appropriate ad-justments.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther, Respondent's evidence fails to establish theclaimed lack of demand for its product in the south Lou-isiana area beyond adjustment for seasonal fluctuations,which had never before required layoffs at Petal. Indeed,a plant had been added in the area which Respondentsupplied. Further, since south Louisiana was also serv-iced by the Port Allen and the Eunice terminals whereRespondent enlisted drivers from a subsidiary affiliate, asneeded, there are is indication why any lack of demandin the area would not affect those terminals as well asPetal. Yet they were not even considered for cutback orlayoff and their mileage of trucking increased while thatof Petal's drivers precipitously fell. Since all assignmentsof the area work as between these three terminals are de-termined centrally by the Houston office, it was easy forofficials of Respondent there to divert the bulk of theavailable assignments away from Petal as the figures sug-gest was done. Moreover, those figures show an increasein the total mileage requirements for the area comparedwith the preceding year. Clearly, the seasonal impact inthe area was not noticeably aggravated by the Jay-Exxondiversions. The General Counsel, in his brief, has com-piled details of rail tank car dispatch and arrival, tanktruck mileage changes, and destination changes which ar-guably provide specific evidence of change which cameabout because of the layoff Decision rather than viceversa. I do not reject the citations to Respondent'srecords nor do I reject the conclusions he suggests.Rather, I believe it unnecessary to burden this Decisionwith added detail to support my conclusion herein.Nor, as pointed out above, does the evidence supportRespondent's claim that the storage capacity at Petal wasfull or even about to be filled. Instead, those recordsreveal that there was plenty of assigned capacity as onewould expect since the very purpose of storage is to ac-cumulate a product during slight demand in order tohave it available during peak demand. And, indeed, de-liveries to storage of commercial butane continued untilseasonal demand created a withdrawal balance.I conclude that none of the reasons for the layoff deci-sion given by Duncan, or those given by Davis to em-ployees, were the real reasons for the layoff decision.The haste with which Duncan, upon learning of thePetal union activity and while investigating its impactupon other terminals and sending its refusal of recogni-tion, all within the same day, concluded that an immedi-ate layoff of Petal drivers was necessary without anysupporting business reports or even an inquiry at knowl-edgeable sources clearly indicates the causal relationshipand illegal motivation for the layoffs.On the basis of the foregoing, I am convinced that thelayoff decision made on July 11, 1977, by Duncan wasmotivated by a desire to discriminate against Petal em-ployees in retaliation for their union activity and that Re-spondent's purpose was to interfere with its employees'Section 7 rights, to restrain them in the exercise of thoserights, to coerce them, and to discriminate against themin their tenure of employment in order to defeat theUnion in the forthcoming election. Accordingly, I con-lude that Respondent violated Section 8(a)(1) and (3) byits July 18 layoff of 12 Petal drivers.The evidence establishes that Duncan decided on July11 to institute a further layoff with only the question ofhow many Petal drivers would be affected. Again nostudies or evaluation of business conditions was made.Indeed, Duncan did not even wait to review and consid-er the incomplete study he had requested of Davis, butused a fictional formula created from his own guesses ofwhat "permanent" business Petal might have andreached his conclusion on how many more Petal driverswould be laid off. He did all of this on a plane while re-turning to Houston from another trip.Duncan's conduct in this respect further underscoresthe falseness of the reasons advanced for his decisionwhich Duncan claimed was to give the remaining driversa living wage. When the decision was made on July 11to have a further layoff, no consideration of the state ofdrivers' earnings was even claimed, and when Duncanwas working out this formula he had not even seen thepartial study Davis was working up. These circum-stances establish that the resulting August 8 layoff offour more Petal drivers was with the same motive andfor the same purpose as the July 18 layoffs and constitut-ed a further violation of Section 8(a)(1) and (3) of theAct.Further, I find on the basis of the credited testimonythat both layoffs as initially instituted were temporary innature, intended to last "until this mess is over," whichremark by Duncan I find violative of Section 8(a)(1) ofthe Act. It would appear that sometime between the lay-offs and the August 23 speech Duncan became aware ofthe voting rights of employees in temporary layoff status.Therefore, at the August 23 meeting Duncan announcedthat the layoffs were permanent. I find, as urged by theGeneral Counsel, that this change in the announcednature of the layoffs from temporary to permanent was afurther violation of Section 8(a)(l) and (3) of the Act.Respondent, on both July 18 and August 8, stated itsintent to recall the laid-off employees on the basis of se-niority. Assertedly, with the August 8 layoff its drivercomplement was down to the level of its needs. Yetwhen one of its old drivers quit to go into business forhimself on August 21, 1977, less than a week before thescheduled election and less than 2 after the last layoff,Respondent did not recall the senior driver in layoffstatus. The only apparent reason for this failure of recallis revealed in Duncan's speech 2 days later when he re-vealed his understanding that only drivers employed onelection day could vote and stated his intent that thevotes of those in layoff status should not be counted andwould be challenged. Clearly, any of the four driverslaid off on August 8 would have been on the eligibilitylist and if recalled before election day would thereforebe eligible to vote regardless of the nature assigned byRespondent to the layoff.I find that this is the reason for Respondent's failureand refusal to recall the senior driver in layoff status and,in agreement with the General Counsel, find that Re-spondent thereby violated Section 8(a)(3) and (1) of theAct.562 ENTERPRISE PRODUCTS COMPANYL. The Refusal To BargainThe record reveals that on July 1, 1977, the Unionfiled its representation petition in Case 15-RC-6140, andalso forwarded to Respondent its demand for recogni-tion. On July 11, Respondent forwarded a letter to theUnion denying recognition by questioning its majoritystatus. The charge in Case 15-CA-6784 alleging viola-tion of Section 8(a)(5) was filed by the Union on Febru-ary 13, 1978. Respondent claims that this charge is time-barred by Section 10(b) of the Act.The evidence shows that the Union continued its orga-nizing campaign which culminated in a Board-conductedelection on August 26 which was inconclusive becauseof the number of challenged ballots of laid-off employ-ees. The election was followed by timely objections toconduct affecting the results of the election filed by theUnion. The Union also demonstrated its continued inter-est in representing the employees by filing and support-ing numerous unfair labor practice charges beginningwith the first charge on July 5, 1977, and by pursuingthat course through to the holding of the hearing herein.Such action constitutes a continuing bargaining demand.It is established Board law that 8(a)(5) charges are notbarred by Section 10(b) because they are filed more than6 months after the initial request to bargain where thedemand is a continuing one.62 The Union's actions in di-ligently pursuing the representation proceeding and inpressing the unfair labor practice charges establish itsdemand as a continuing one.53Respondent's statutorydefense is rejected.Respondent did not pursue in its brief an argumentthat the Union made a defective claim based on a vari-ance between the unit claimed in the Union's July 1demand letter and the unit agreed to in the representa-tion case and set forth in the complaint alleging the8(a)(5) violation. Nevertheless, I note that the unit de-scribed by the Union in its demand was identified as alltruckdrivers, operators, and mechanics. The stipulatedunit added 3 dispatchers to a unit of 44 making the totalof 47 employees. The addition of a classification notmentioned in the demand does not establish that the ini-tial unit request was inappropriate, nor is the addition ofthree individuals a substantial variance from the bargain-ing request. Such tailoring of a unit does not make thedemand for recognition defective.I find, in accord with the stipulation of the parties,that the unit covered by the election and set forth in theapplicable complaint and described as follows is the ap-propriate collective-bargaining unit:All truckdrivers, dispatchers, operators and me-chanics at the Petal, Mississippi facility of the Em-ployer, excluding all office clerical employees, pro-fessional employees, salesmen, watchmen and/orguards and supervisors as defined in the Act, asamended.The parties stipulated that the employees in the unit asof July 1, when the Union made its initial demand, con-"See Darnell Enterpriuse Inc, 250 NLRB 377 (1980)." See Independent Sprinkler a Fire Protection Cao., 220 NLRB 941, 964,in. 5 (1975), and cases cited therein.sisted of 29 truckdrivers, 11 operators, 4 mechanics, and3 dispatchers for a total of 47 unit employees. IncludingJames J. Thomas who was discharged on July 2, 1977,but who remained a part of the unit because, as foundabove, he was discharged in violation of Section 8(a)3),there were still 47 employees in the unit when Respond-ent dispatched its letter refusing to extend recognition tothe Union. The General Counsel presented authenticatedauthorization cards signed by 30 of these 47 employees,25 of which were signed on or before July 1, and 28 ofwhich were executed and dated before July 26 when theparties stipulated to the expanded unit. Thus, as of thedate of the election on August 26, the unit (including the16 laid-off discriminatees and Thomas) had contracted byone as had the card showing because one card-signingemployee had left Respondent's employ on August 21.Therefore, on August 1, 1977, the date of the initialdemand and on all other pertinent dates, includingAugust 12, the extent of the reach of the 8(aX)(5) chargebecause of the 10(b) period, the Union held a clear cardmajority of all of Respondent's employees in the expand-ed unit.Respondent's second defense to the unlawful refusal-to-bargain charge is based on its contention that the chal-lenges to the votes of the laid-off employees should besustained and since the Union did not win a majority inthe election Respondent had no obligation to bargainwith the Union. Further, Respondent urges that, sincethe objections to the election are based upon the sameconduct as that covered by the charges relating to con-duct which preceded the election, like those allegationsthe objections should be found without merit and dis-missed. As my finding is to the contrary, I likewise holdthat the election should be set aside and that the chal-lenge to the ballots of laid-off employees should be over-ruled. However, I shall not recommend that those votesbe opened and counted or that a new election be con-ducted.As the foregoing record of Respondent's conduct re-veals, from the first inkling of union activity by its Petalterminal employees right up to 3 days before the sched-uled election, Respondent officials engaged in numerousand repeated violations of Section 8(aX1) and (3) of theAct, including interrogation, solicitation of grievances,threats to close the terminal, to move the trucks out, towithhold improvements, and to refuse to bargain, givingimpressions of surveillance, maintaining an unlawfullybroad rule, unlawfully discharging and laying off em-ployees, and other modes of interference, restraint, coer-cion, and discrimination. Moreover, even after the elec-tion; and continuing into the course of this hearing, Re-spondent showed its disdain for employees' Section 7rights and Board processes by engaging in further viola-tions of Section 8(aX)(1), (3), (4), and (5). Such conductwas neither isolated nor minimal in impact. Indeed, theunlawfully motivated layoffs and discharges directly af-fected 20 of the remaining 46 employees. The impact ofsuch conduct could not be less than coercive to theothers. The massive expanse and egregious nature of theviolations engaged in by Respondent would render a fairrerun election impossible. Accordingly, the authorization563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards now constitute the most reliable gauge of employ-ee choice. Since at all times material herein the Unionrepresented a card majority of the employees in the ap-propriate unit, Respondent's failure and refusal to grantsuch continuing demand for recognition constituted aviolation of Section 8(a)(5) of the Act, as did its numer-ous unlawful conduct in derogation of its obligation tobargain. For this reason, and without regard to the inter-vening representation petition, in the circumstances ofthis case the Union is entitled to a bargaining order. InN.L.R.B. v. Gissel Packing Co, Inc., 395 U.S. 575 (1969),the United States Supreme Court held that a bargainingorder would be appropriate in a situation where an em-ployer engages in unfair labor practices which under-mine and impede the election process and the employeechoice once expressed through cards would be betterprotected by a bargaining order.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies of theAct.Having found that Respondent discharged James J.Thomas on July 2, 1977, in violation of Section 8(a)(3) ofthe Act; that Respondent laid off temporarily, and laterchanged to permanent, on July 18, 1977, employees DanBickham, Jack Blackburn, Paul Blackburn, DanielCarter, Abner Davis, Charlie Daw, Maurice Dickens,Steve Diem, Tommy Holden, H. Dale Purvis, BillyReid, and Ray Williams, and on August 8, 1977, employ-ees Boyd Davis, Joe Faggard, Joe Shows, and HowardStevens, in violation of Section 8(a)(3) and (1) of theAct; and that Respondent discharged on August 20,1977, reinstated on September 13, 1977, and again dis-charged on October 4, 1977, employees James T. Rouse,Lowell Mayfield, and Dennis Thornhill, in violation ofSection 8(a)(4), (3), and (1) of the Act,54I recommendthat Respondent be ordered to reinstate them to theirformer positions or, if no longer available, to a substan-tially equivalent position, without prejudice to their se-niority and other rights and privileges; and make themwhole for any loss of earnings or other monetary lossthey may have suffered as a result of the discriminationagainst them, less interim earnings, if any. The backpay64 I find no merit in Respondent's contention that reinstatement shouldbe denied these three employees because they were suspected of theft ofRespondent's business property; namely, the information they were ac-cused of conveying through the Union to the Board. Respondent's label-ing this s a theft does not bring it within the conduct considered by theBoard as causing them to become unemployable.shall be computed in the manner set forth in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interest to becomputed in the manner described in Florida Steel Corpo-ration, 231 NLRB 651 (1977).55Having found that the number and extent of the unfairlabor practices engaged in by Respondent are of suchegregious and widespread dimension as to demonstrate ageneral disregard for its employees' fundamental statu-tory rights and to make a free expression of choice im-possible, I shall recommend a broad order to include in-junctive language against the further commission of anyunfair labor practices by Respondent, in accord withHickmott Foods, Inc., 242 NLRB 1357 (1979), and shallrecommend that Respondent be required to recognizeand bargain with the Union under N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575, 614-615 (1969), as the ex-clusive collective-bargaining representative of a majorityof its employees in the appropriate unit described above,without regard to the time limitations of Section 10(b).CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act, and is the statutory bar-gaining representative of the employees of Respondent inthe following appropriate unit:All truckdrivers, dispatchers, operators and me-chanics at the Petal, Mississippi facility of the Em-ployer, excluding all office clerical employees, pro-fessional employees, salesmen, watchmen and/orguards and supervisors as defined in the Act, asamended.3. Respondent independently violated Section 8(aX1)of the Act by coercively interrogating employees con-cerning their own and union activities of other employ-ees; giving the impression of surveillance; solicitinggrievances, threatening to close the facility, to move theterminal, to move the trucks out, to withhold plannedbenefits, with a less favorable working relationship, andnot to bargain with the selected representative; solicitingemployees to report on the union activities of other em-ployees; promising benefits; maintaining in effect and en-forcing an unlawfully broad rule which restricted com-munication concerning union activity; and by stating thatlaid-off employees would not be recalled until union ac-tivity ceased.4. Respondent violated Section 8(a)(3) and (1) of theAct by discharging James J. Thomas and laying off tem-porarily, then changing to permanent 16 named employ-ees and by failing and refusing to recall laid-off employ-ees for unlawful reasons.5. Respondent violated Section 8(a)(4), (3), and (1) ofthe Act by twice discharging three named employees be-cause it suspected that they violated the unlawfullybroad rule by supplying information to the Union andthence to the Board for prosecution of this case."s See, generally, Isis Plumbing & Heating Coa, 138 NLRB 716 (1962).564 ENTERPRISE PRODUCTS COMPANY6. Respondent violated Section 8(a)(5) by failing andrefusing to honor the Union's claim to recognition as ma-jority representative of the employees in the appropriateunit.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record56and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER57The Respondent, Enterprise Products Company, Petal,Mississippi, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging assistance to or membership in Team-sters Allied and Industrial Workers, Local No. 258, orany other labor organization, by discharging, laying off,refusing to recall, or otherwise discriminating against anyemployees with respect to hire, tenure, or any term orcondition of employment.(b) Interfering with the Board processes by discharg-ing employees suspected of supplying information to theBoard for the prosecution of a case.(c) Interfering with, restraining, and coercing employ-ees in the exercise of their Section 7 rights by interrogat-ing employees concerning their own and the union activ-ities of other employees; giving the impression of surveil-lance; soliciting grievances, threatening to close the fa-cility, to move the terminal, to move trucks out, to with-hold planned benefits, with less favorable working rela-tionships and not to bargain with the selected representa-tive; soliciting employees to report on the union activi-ties of other employees; promising benefits; maintainingin effect and enforcing an unlawfully broad rule whichrestricted communication concerning union activity; andby stating that laid-off employees would not be recalleduntil union activity ceased.(d) Refusing to recognize and bargain collectivelywith the above-named labor organization as the exclusivebargaining representative of:All truckdrivers, dispatchers, operators and me-chanics at the Petal, Mississippi facility of the Em-ployer, excluding all office clerical employees, pro-fessional employees, salesmen, watchmen and/orguards and supervisors as defined in the Act, asamended.56 In the absence of objections thereto, the General Counsel's motionto correct the record is hereby granted.By In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer James J. Thomas, Dan Bickham, Jack Black-burn, Paul Blackburn, Daniel Carter, Abner Davis, Char-lie Daw, Maurice Dickens, Steve Diem, Tommy Holden,H. Dale Purvis, Billy Reid, Ray Williams, Boyd Davis,Joe Faggard, Joe Shows, Howard Stevens, James T.Rouse, Lowell Mayfield, and Dennis Thornhill immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to a substantially equivalent posi-tion, without prejudice to their seniority or other rightsand privileges and make them whole for their loss ofearnings in the manner set forth in the section of this De-cision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(c) Recognize and, upon request, bargain with Team-sters Allied and Industrial Workers, Local No. 258, In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive rep-resentative of the employees in the appropriate unit of alltruckdrivers, dispatchers, operators and mechanics at thePetal, Mississippi, facility of the Employer, excluding alloffice clerical employees, professional employees, sales-men, watchmen and/or guards and supervisors, as de-fined in the Act, respecting rates of pay, wages, hours,or other terms and conditions of employment and, if anunderstanding is reached, embody such understanding ina signed agreement.(d) Post at its Petal, Eunice, and Port Allen termi-nals65copies of the attached notice marked "Appen-dix."59Copies of said notice, on forms provided by theRegional Director for Region 15, after being duly signedby its authorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.58 Because the work at these two additional terminals is related geo-graphically and interchangeably with that at Petal and they may be af-fected by compliance with this Order, I deem it appropriate that theyshould have notice of this case.I' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."565